Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 1 of 128 PageID #:262842




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS

                                            AMENDED COMPLAINT FOR
BROOKSHIRE BROTHERS, INC. and               VIOLATIONS OF THE FEDERAL
SPARTANNASH COMPANY,                        ANTITRUST LAWS
Plaintiffs,
                                            Jury Trial Demanded
                   v.

NORMAN W. FRIES, INC., d/b/a CLAXTON
                                            Case No.: 1:20-cv-06123
POULTRY FARMS (“CLAXTON”); FOSTER
FARMS, LLC; HARRISON POULTRY, INC.;
HOUSE OF RAEFORD FARMS, INC.; KOCH
FOODS, INC.; JCG FOODS OF ALABAMA,          REDACTED VERSION
LLC; JCG FOODS OF GEORGIA, LLC; KOCH
MEAT CO., INC.; MAR-JAC POULTRY, INC.;
MOUNTAIRE FARMS, INC.; MOUNTAIRE
FARMS, LLC; MOUNTAIRE FARMS OF
DELAWARE, INC.; O.K. FOODS, INC.; O.K.
FARMS, INC.; O.K. INDUSTRIES, INC.;
PERDUE FARMS, INC.; PERDUE FOODS,
LLC; PILGRIM’S PRIDE CORPORATION;
SANDERSON FARMS, INC.; SANDERSON
FARMS, INC. (FOOD DIVISION);
SANDERSON FARMS, INC. (PRODUCTION
DIVISION); SANDERSON FARMS, INC.
(PROCESSING DIVISION); SIMMONS
FOODS, INC.; TYSON FOODS, INC.; TYSON
CHICKEN, INC.; TYSON BREEDERS, INC.;
TYSON POULTRY, INC.; WAYNE FARMS,
LLC; CASE FOODS, INC., CASE FARMS,
LLC, CASE FARMS PROCESSING, INC.,
KEYSTONE FOODS, LLC, EQUITY GROUP
EUFAULA DIVISION, LLC, , EQUITY GROUP
KENTUCKY DIVISION, LLC, EQUITY
GROUP GEORGIA DIVISION, LLC, and AGRI
STATS, INC.,

                              Defendants.
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 2 of 128 PageID #:262843




                                                       TABLE OF CONTENTS

                                                                                                                                      Page(s)
I.     NATURE OF THE ACTION ............................................................................................. 1

II.    PARTIES ............................................................................................................................ 7

       A.         Plaintiffs ...................................................................................................................7

       B.         Defendants ...............................................................................................................8

                  i.         Case Foods .................................................................................................. 8
                  ii.        Claxton Poultry Farms ................................................................................ 9
                  iii.       Foster Farms, LLC ...................................................................................... 9
                  iv.        Harrison Poultry, Inc. .................................................................................. 9
                  v.         House of Raeford Farms, Inc. ................................................................... 10
                  vi.        Keystone Foods ......................................................................................... 10
                  vii.       The Koch Defendants ............................................................................... 12
                  viii.      Mar-Jac Poultry, Inc.................................................................................. 12
                  ix.        The Mountaire Farms Defendants ............................................................ 13
                  x.         The O.K. Foods Defendants...................................................................... 13
                  xi.        The Perdue Defendants ............................................................................. 14
                  xii.       Pilgrim’s Pride Corporation ...................................................................... 14
                  xiii.      The Sanderson Farms Defendants ............................................................ 15
                  xiv.       Simmons Foods......................................................................................... 16
                  xv.        The Tyson Defendants .............................................................................. 16
                  xvi.       Wayne Farms, LLC ................................................................................... 17
                  xvii.      Agri Stats .................................................................................................. 18

III.   CO-CONSPIRATORS ...................................................................................................... 19

       A.         Producer-Co Conspirator Amick ...........................................................................19

       B.         Producer-Co Conspirator Fieldale .........................................................................19

       C.         Producer-Co Conspirator George’s........................................................................20

       D.         Producer-Co Conspirator Peco ..............................................................................20


                                        .........................................................................................................21

IV.    JURISDICTION AND VENUE ....................................................................................... 22

V.     TRADE AND COMMERCE............................................................................................ 24

VI.    FACTUAL ALLEGATIONS ........................................................................................... 26


                                                                     i
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 3 of 128 PageID #:262844




      A.    Agri Stats Participated In, and Actively Facilitated, Defendants’
            Communications Among Themselves, and Provided Data Necessary to
            Effectuate, Monitor and Enforce the Conspiracy ..................................................26

                     Agri Stats’ Detailed Reports Enable Defendants to Accurately
                     Assess and Monitor their Competitors’ Production Levels and
                     Breeder Flocks .......................................................................................... 28

                     Agri Stats’ Critical Role in the Chicken Industry ..................................... 32

                     Defendants’ Public Statements Show the Relevance of Agri Stats’
                     Data to their Collective Efforts to Cut Production.................................... 41

      B.    Defendants’ and their Co-Conspirators’ Conspiracy Artificially Increased
            and Maintained Chicken Prices .............................................................................44

                     Defendants’ Historical Methods of Controlling Chicken Supply
                     Are Ineffective in the Year Immediately Preceding the Conspiracy ........ 44

                     The Conspiracy’s First Mechanism: Defendants Depart from
                     Historical Practice by Collectively Reducing Breeder Flocks in
                     Unprecedented Amounts Beginning in 2008 ............................................ 46

                     (a)       Defendants’ Executives Publicly Decried the Effect of
                               Oversupply on “Our Industry,” Telling Their Competitors
                               That Unified Action Was Necessary............................................. 48

                     (b)       Defendants Begin to Cut Production in Concert........................... 50

                     (c)       Defendants’ Chicken Production Cuts, from 2008 to Early
                               2009, Included Unprecedented Reductions to Chicken
                               Breeder Flocks .............................................................................. 60

                     (d)       Defendants’ Conspiracy, Hatched in 2008, Continued into
                               2011 With Another Round of Collective Production Cuts ........... 62

                     (e)       Drastically Reduced Breeder Flocks Boost Chicken Prices
                               and Raise Defendants’ Profits to Record Levels .......................... 72

                     Another of the Conspiracy’s Mechanisms: Collusively
                     Manipulating the Georgia Dock Benchmark Price Index ......................... 77

                     (a)       The Georgia Dock Pricing Methodology and Its
                               Susceptibility to Manipulation ...................................................... 78

                     (b)       Georgia Dock Prices Diverged from the USDA Composite
                               and Urner Barry Price Indices Beginning in 2013 ........................ 82



                                                         ii
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 4 of 128 PageID #:262845




          C.        The Structure and Characteristics of the Chicken Market Make It Highly
                    Susceptible to Collusion ........................................................................................85

          D.        Defendants Collusively Adopted Additional Strategies to Reinforce Their
                    Conspiracy .............................................................................................................96

                               A Collective Shift Away from Long-Term Fixed-Price Contracts ........... 96

                               Inter-Defendant Sales................................................................................ 97

                               Atypical Increases in Defendants’ Exporting of Chickens ..................... 100

          E.        Plaintiffs’ Claims Are Timely ..............................................................................101

VII.      ANTITRUST IMPACT .................................................................................................. 105

VIII.     CLAIMS FOR RELIEF AND CAUSES OF ACTION .................................................. 106

          COUNT I : VIOLATION OF 15 U.S.C. § 1 (AGAINST ALL DEFENDANTS
          FOR ALL ANTICOMPETITIVE CONDUCT) ............................................................. 106

          COUNT II: VIOLATION OF 15 U.S.C. § 1 (AGAINST THE GEORGIA
          DOCK DEFENDANTS FOR PRICE-FIXING) ............................................................. 107

          COUNT III: VIOLATION OF GA. CODE ANN. §§ 16-14-4(a) AND 16-14-6
          (GEORGIA RICO) AGAINST THE GEORGIA DOCK DEFENDANTS FOR
          ACQUIRING MONEY THROUGH RACKETEERING ACTIVITY) ......................... 108

          COUNT IV: VIOLATION OF GA. CODE ANN. §§ 16-14-4(b) AND 16-14-6
          (GEORGIA RICO) (AGAINST THE GEORGIA DOCK DEFENDANTS FOR
          CONDUCTING ENTERPRISE THROUGH RACKETEERING ACTIVITY) ............ 113

          COUNT V: VIOLATION OF 18 U.S.C. §§ 1962(c) AND 1964(c) (FEDERAL
          RICO) (AGAINST THE GEORGIA DOCK DEFENDANTS ) .................................... 118

DEMAND FOR JUDGMENT .................................................................................................... 123

JURY DEMAND ........................................................................................................................ 123




                                                                    iii
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 5 of 128 PageID #:262846




       Plaintiffs Brookshire Brothers, Inc. and SpartanNash Company (“Plaintiffs”) bring this

Amended Complaint for treble damages under the federal antitrust laws against the Defendants

identified below. Plaintiffs seek damages commencing from at least January 1, 2008 through at

least December 31, 2019 (the “Relevant Period”) for their purchases of chickens directly from

Defendants and their co-conspirators at supra-competitive prices, and allege as follows, based

upon information and belief except as to allegations relating to themselves:

                             I.      NATURE OF THE ACTION

       1.      This is a case about how a cartel of America’s chicken producers and defendant

Agri Stats, Inc. succeeded in illegally increasing chicken prices. Defendants’ cartel had several

methods. One focused on the beginning of the distribution chain by reducing the supply of

chickens into the market. A second method focused on the end of the distribution chain by

manipulating a price index used to set wholesale chicken prices for buyers in Illinois and across

the nation. In general, the Defendants and their Co-Conspirators had very close relationships – a

club, essentially – which permitted them to discuss and agree upon production and pricing.

       2.      The first mechanism of Defendants’ overarching scheme curtailed the supply of

chickens in the market via unprecedented cuts at the top of the supply chain in the form of jointly

and collusively reducing “breeder flocks” that produce chickens ultimately slaughtered for meat

consumption. Historically, when faced with low market prices, Defendants relied primarily on

mechanisms that temporarily reduced production – at the middle or end of the supply chain, such

as reducing eggs placements, killing newly hatched chicks, or idling processing plants – but which

still allowed them to ramp up production within weeks if chicken prices rose.

       3.      By way of background, the pattern of annual increases in chicken production

became so entrenched over decades of experience that by the 2000s, a widely repeated industry

quip was that life only held three certainties: death, taxes, “and 3% more broilers.” A leading

                                                1
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 6 of 128 PageID #:262847




industry publication noted in early 2009 that chicken “production in the U.S. used to be just like

government spending, it never went down and cutbacks only resulted in slowing the rate of growth,

but not anymore,” because for “the first time in decades, total broiler production in 2008 remained

virtually unchanged from the year before.”

       4.      In 2008, faced with cratering prices and anemic profits, Defendants collectively

began cutting their ability to ramp up production in the long-term – up to 18 months – by materially

reducing their breeder flocks. While in the past, Defendants undertook traditional, short-term

production cuts, this was a significant shift in their behavior. Defendants’ collective market-

changing cuts to breeder flocks – a first round from 2008 to early 2009, and a subsequent round

from 2011 to 2012 as the conspiracy continued into the current decade – effectively eliminated

their ability to meaningfully increase supply for years.

       5.      Defendants’ joint efforts to impose supply-side “discipline” included public

statements by their senior executives about a Defendant’s individual commitment to production

cuts as well as the importance of instituting and maintaining this “discipline” within the industry

as a whole. Defendants’ public statements on the need for, and benefits of, industry-wide supply

“discipline” marked a significant departure from past industry practice.

       6.      Defendants’ coordinated output restriction scheme was successfully facilitated by,

monitored and policed using reports purchased, at significant cost, from Defendant Agri Stats, Inc.

(“Agri Stats”), a former subsidiary of global pharmaceutical company Eli Lilly & Co. Agri Stats

collects detailed, proprietary data from all Defendants and their Co-Conspirators, including

housing used, breed of chicks, average size, and production and breeder flock levels. Although

certain Defendants had used Agri Stats before 2008, the output-restriction part of Defendants’

conspiracy began when Defendant Tyson Foods – which had stopped using Agri Stats sometime



                                                 2
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 7 of 128 PageID #:262848




in the mid-2000s – became a subscriber again in early 2008 (as confirmed by the CEO in a January

28, 2008 earnings call).

       7.      While the Agri Stats reports allegedly “anonymize” individual producer

information, they are sufficiently detailed so that any reasonably informed producer may discern

the identity of its competitors’ information, including breeder flocks, and other production,

capacity and cost data. Agri Stats, as detailed below, plays both a unique role in the chicken

industry and an important role in the conspiracy alleged here, by enabling Defendants to know

exactly what each other was doing.

       8.      The information available to Defendants in these Agri Stats reports is not the kind

of information that, in a competitive market, would be disclosed by one competitor to another.

Agri Stats’ reports include individual lines (sometimes called “rows”) of facility-level data for

over 100 of Defendants’ chicken integrated production facilities. Most of these vast facilities,

referred to as “complexes,” include housing for Defendants’ breeder flocks and hatcheries where

breeder flock hens lay the eggs that will ultimately become the chickens sold to the market.

       9.      The Agri Stats reports identify each complex with unique numbers, including a

coding system identifying the region and sub-region, for each chicken complex, with the cover

pages of each sub-regional report identifying by name the companies whose complexes are

covered in the report itself. For example, “Region 20” includes “Sub-Region 21 – Upper Mid

Atlantic,” identifying, with a unique number, sixteen chicken complexes, including four Tyson

complexes, four Perdue complexes, three Mountaire complexes, two Pilgrim’s Pride complexes,

and one George’s complex.1



1
  Agri Stats reports also include specific data for Defendants’ chicken complexes (listed by
producer and location) in: North Carolina (“Sub-Region 22”); Northern Georgia and Tennessee
(“Sub-Region 31”); Southern Georgia, Florida and South Carolina (“Sub-Region 32”); Alabama

                                                3
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 8 of 128 PageID #:262849




       10.      Agri Stats’ reports are not publicly available, and with very limited exceptions,

Defendants closely guard the reports’ contents and the degree of Defendants’ participation in Agri

Stats’ data-gathering and -dissemination processes. But despite the secrecy of the Agri Stats

reports, Plaintiffs’ counsel’s extensive investigation has confirmed that every Defendant named in

this Amended Complaint reports detailed data to Agri Stats on a regular basis, typically weekly,

and Agri Stats both facilitated and participated in the conspiracy because, among other things:

       •     Agri Stats’ coding system made it “easy” for Defendants’ personnel to decipher, simply
             by eyeballing the “rows” in a given report, the production, feed, sales and other
             competitively sensitive metrics of their competitors, many of whom had complexes
             “right down the road from” each other in the same Agri Stats sub-region;

       •     Agri Stats’ regular meetings with each Defendant allowed Agri Stats to share
             production information among the Defendants. For example, mid-level Tyson
             personnel working at complexes in the Mid-Atlantic region were advised by their
             complex managers about competitors’ production following quarterly meetings
             between the Tyson complex managers and Agri Stats account managers; and


       •     Agri Stats account managers created, for each of their Defendant customers, a series of
             data compilations known as “books,” based on the competitively sensitive data that a
             particular Defendant had submitted to Agri Stats. On a number of occasions, Agri Stats
             personnel sent copies of one Defendant’s “books” to other Defendants.

       11.      Another mechanism of Defendants’ overarching conspiracy to illegally increase

and maintain chicken prices was the manipulation and artificial inflation of prices on the “Georgia

Dock,” a widely used weekly benchmark price compiled and disseminated by the Georgia

Department of Agriculture (the “GDA”) in the agency’s Poultry Market News (sometimes referred

to as the “PMN”) publication. Chicken buyers across the nation, including purchasers in Illinois,




and Mississippi (sub-regions 41 and 42); lower Arkansas, Louisiana and Texas (“Sub-Region 51”);
upper Arkansas and Missouri (“Sub-Region 52”); Kentucky, Ohio, Minnesota, Indiana and
Wisconsin (“Sub-Region 60”); and California and the Pacific Northwest (“Region 10)” (which is
composed solely of Defendant Foster Farms’ three complexes).


                                                  4
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 9 of 128 PageID #:262850




paid prices based on the Georgia Dock. The Georgia Dock also formed the basis of many chicken

purchasing contracts and other business transactions between Plaintiffs and one or more of the

Defendants. Unlike other price indices available to chicken buyers, the Georgia Dock benchmark

price was a self-reported number from a group of chicken producers identified below as the

“Georgia Dock Defendants” (namely, Defendants Pilgrim’s Pride, Tyson, Perdue, Sanderson

Farms, Koch Foods, Claxton, Harrison Poultry, Mar-Jac, Wayne Farms and co-conspirator

Fieldale Farms). Senior executives from eight of the ten Georgia Dock Defendants were members

of a secretive “Georgia Dock Advisory Board,” which played a role in the compilation and

manipulation of the Georgia Dock benchmark price.

       12.     Following intense scrutiny, first in mid-2016 from the U.S. Department of

Agriculture (“USDA”), and then by the press, which in late 2016 first revealed the easily

manipulated methodology used to create the Georgia Dock benchmark price, the GDA, on

November 28, 2016, suspended reporting it. Realizing the antitrust implications of how the

Georgia Dock benchmark price inputs were compiled and how the Georgia Dock benchmark price

was computed, the GDA attempted to implement new price-reporting requirements, including the

submission of an affidavit by each Georgia Dock Defendant vouching for the accuracy of their

submitted price inputs. However, the Georgia Dock Defendants balked at these new rules, so in

late November 2016, the GDA stopped publishing the Georgia Dock benchmark index altogether,

citing a “lack of submissions” under the new reporting requirements.

       13.     The November 23, 2016 Georgia Dock benchmark whole-bird price of $1.0975/lb.

was the last one reported by the GDA, although at least one Defendant continued for several more

months to peg its wholesale prices to that final $1.0975/lb. price point. The GDA later introduced

the “Georgia Premium Poultry Price Index,” which purported to be a more transparent, accurate,



                                                5
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 10 of 128 PageID #:262851




and verifiable pricing mechanism – but abandoned the new index in February 2017 due to a lack

of participation by chicken producers. The Antitrust Section of the Florida Attorney General’s

office is currently investigating the chicken industry for anticompetitive practices, including the

manipulation of the Georgia Dock.

       14.     The United States Department of Justice, Antitrust Division, has been conducting

a criminal investigation of the chickens industry which has to date resulted in price-fixing and bid-

rigging indictments brought against senior executives from several Defendants or Co-

Conspirators, including:

          i.   Jayson Penn, the President and CEO of Defendant Pilgrim’s Pride;

         ii.   Roger Austin, a Pilgrim’s Pride vice president and one of Mr. Penn’s subordinates;

        iii.   Mikell Fries, the President of Defendant Claxton;

        iv.    Scott Brady, a former Pilgrim’s executive now employed at Claxton and supervised

               by Mikell Fries;

         v.    Timothy Mulrenin, who held senior sales positions at Defendants Tyson and

               Perdue;

        vi.    William Kantola, a sales executive at Defendant Koch Foods;

        vii.   Jimmie Little, a sales director at Defendant Pilgrims’s Pride;

       viii.   William Lovette, who was Mr. Penn’s supervisor and predecessor as the President

               and CEO of Defendant Pilgrim’s Pride;

        ix.    Gary Roberts, Mr. Mulrenin’s supervisor at Tyson, who held senior sales positions

               at Defendants Tyson and Case Farms;

         x.    Rickie Blake, a director and manager at Co-Conspirator George’s.




                                                 6
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 11 of 128 PageID #:262852




       15.




       16.     In addition, Defendant Pilgrim’s Pride recently plead guilty to criminal antitrust

violations for its participation in the conspiracy alleged in this Amended Complaint, and agreed to

pay a fine of over $100 million. The DOJ’s criminal probe is active and continuing.

       17.     Defendants’ overarching conspiracy was instigated in a market with numerous

characteristics making it highly susceptible to collusion, including: (a) a highly concentrated

market dominated by vertically integrated producers; (b) high barriers to market entry; (c) a

standardized, commodity product where competition is based principally on price; (d) inelastic

demand for the product; (e) numerous opportunities for cartel members to conspire through a

number of regularly scheduled trade association meetings; and (f) access to competitors’ data

through Agri Stats. Indeed, an internal memorandum drafted by the Antitrust Section of the

Florida Attorney General’s office as part of its ongoing investigation stated that the chicken

industry has the “hallmarks of an industry susceptible to collusion,” including high consolidation,

“predictable demand” in a “commodity market,” and “routine, public display of prices to deter

cheating.”

                                        II.    PARTIES

A.     Plaintiffs

       18.     Plaintiff Brookshire Brothers, Inc. (“Brookshire Brothers”) is a Texas corporation

with its principal place of business in Lufkin, Texas. During the Relevant Period, Brookshire

Brothers purchased chicken at artificially inflated prices directly from one or more of the

                                                7
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 12 of 128 PageID #:262853




Defendants and suffered injury to its business or property as a direct and proximate result of

Defendants’ wrongful conduct.

       19.     Plaintiff SpartanNash Company (“SpartanNash”), formerly known as Spartan

Stores, Inc., is a Michigan corporation with its principal place of business in Byron Center,

Michigan. As used herein, “SpartanNash” refers to SpartanNash Company, Spartan Stores, Inc.,

Nash-Finch Company, and Spartan Stores Distribution, LLC. During the Relevant Period,

SpartanNash purchased chicken at artificially inflated prices directly from one or more of the

Defendants and suffered injury to its business or property as a direct and proximate result of

Defendants’ wrongful conduct.

B.     Defendants

                                       i.       Case Foods

       20.     Case Foods, Inc. is a privately held Delaware corporation with its corporate

headquarters in Troutman, North Carolina. During the time period relevant to Plaintiffs’ claims,

Case Foods, Inc. and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates sold

chickens in interstate commerce, directly or through its wholly-owned or controlled affiliates, to

purchasers in the United States.

       21.     Case Farms, LLC is a privately held Delaware limited liability company with its

corporate headquarters in Troutman, North Carolina, and with facilities and operations in Ohio

and North Carolina. Case Farms, LLC is a wholly-owned subsidiary of Case Foods, Inc. During

the time period relevant to Plaintiffs’ claims, Case Farms, LLC and/or its predecessors, wholly-

owned or controlled subsidiaries, or affiliates sold chickens in interstate commerce, directly or

through its wholly- owned or controlled affiliates, to purchasers in the United States.

       22.     Case Farms Processing, Inc. is a privately held North Carolina corporation with its

corporate headquarters in Troutman, North Carolina, and with facilities and operations in North

                                                 8
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 13 of 128 PageID #:262854




Carolina. Case Farms Processing, Inc. is a wholly-owned subsidiary of Case Foods, Inc. During

the time period relevant to Plaintiffs’ claims, Case Farms Processing, Inc. and/or its predecessors,

wholly-owned or controlled subsidiaries, or affiliates sold chickens in interstate commerce,

directly or through its wholly- owned or controlled affiliates, to purchasers in the United States.

       23.     Case Foods reports a wide variety of data to Agri Stats, including, without

limitation, highly detailed, confidential information regarding its production and sales of chickens.

       24.     Defendants Case Foods, Inc., Case Farms, LLC and Case Farms Processing, Inc.

are collectively referred to as “Case Foods.”

                                ii.       Claxton Poultry Farms

       25.     Defendant Norman W. Fries, Inc., d/b/a Claxton Poultry Farms (“Claxton”) is a

Georgia corporation headquartered in Claxton, Georgia. Claxton reports to Agri Stats a wide

variety of data, including information about its breeder flocks and hatchery capacity and its

Claxton, Georgia complex. Until the Georgia Dock benchmark price stopped being published by

the GDA in late November 2016, Claxton was one of the ten Defendants that submitted false and

artificially inflated price quotes to the GDA. Its CEO also served on the Georgia Dock Advisory

Board. Claxton is a Georgia Dock Defendant.

                                 iii.       Foster Farms, LLC

       26.     Defendant Foster Farms, LLC (“Foster”) is a privately held California corporation

headquartered in Modesto, California. Foster reports a wide variety of data to Agri Stats, including

information about its breeder flocks and hatchery capacity, and data for its complexes in Fresno,

California, Livingston, California, and the Pacific Northwest.

                                iv.        Harrison Poultry, Inc.

       27.     Defendant Harrison Poultry, Inc. (“Harrison”) is a Georgia corporation

headquartered in Bethlehem, Georgia. Harrison reports a wide variety of data to Agri Stats,

                                                 9
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 14 of 128 PageID #:262855




including information about its breeder flocks and hatchery capacity, and data for its Bethlehem,

Georgia complex. Until the Georgia Dock benchmark price index stopped being published by the

GDA in late November 2016, Harrison was one of the ten Defendants that submitted false and

artificially inflated price quotes to the GDA. Its owner and CEO served on the Georgia Dock

Advisory Board. Harrison is a Georgia Dock Defendant.

                            v.           House of Raeford Farms, Inc.

       28.     Defendant House of Raeford Farms, Inc. (“Raeford”) is a privately held North

Carolina corporation headquartered in Rose Hill, North Carolina. Raeford reports a wide variety

of data to Agri Stats, including information about its breeder flocks and hatchery capacity, and

data for its North Carolina and Louisiana complexes.

                                   vi.         Keystone Foods

       29.     Keystone Foods LLC was formerly a subsidiary of Marfrig Alimentos, S.A., a

Brazilian company (“Marfrig”). On November 30, 2018, Defendant Tyson Foods, Inc. (“Tyson

Foods”) announced it had completed its acquisition of Keystone Foods LLC from Marfrig. Tyson

Foods characterized the acquisition of Keystone Foods LLC as Tyson Foods’ latest investment in

furtherance of its growth strategy and expansion of its value-added protein capabilities.

       30.




       31.     Equity Group Eufaula Division, LLC is a Delaware limited liability company with

its headquarters in Bakerhill, Alabama and is a wholly-owned subsidiary of Keystone Foods LLC.




                                                  10
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 15 of 128 PageID #:262856




       32.      Equity Group Kentucky Division LLC is a Delaware limited liability company with

its headquarters in Franklin, Kentucky, and is a wholly-owned subsidiary of Grow-Out Holdings

LLC.

       33.      Equity Group – Georgia Division LLC is a Delaware limited liability company with

its headquarters in Camilla, Georgia, and is a wholly-owned subsidiary of Keystone Foods LLC.

       34.      As a result of Tyson Foods’ acquisition of Keystone Foods LLC, Tyson also

acquired all of the assets and liabilities of Equity Group Eufaula Division, LLC, Equity Group

Kentucky Division LLC, and Equity Group – Georgia Division LLC.

       35.      Keystone Foods LLC, Equity Group Eufaula Division, LLC, Equity Group

Kentucky Division LLC, and Equity Group – Georgia Division LLC are collectively referred to as

“Keystone Foods” in this Complaint.

       36.      Keystone Foods reports a wide variety of data to Agri Stats, including information

about its breeder flocks and hatchery capacity, and data for its complexes in Alabama, Georgia,

and Kentucky.

       37.




                                                11
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 16 of 128 PageID #:262857




                               vii.       The Koch Defendants

       38.     Defendant Koch Foods, Inc. is a privately held Illinois corporation headquartered

in Park Ridge, Illinois.

       39.     Defendant JCG Foods of Alabama, LLC, an Alabama limited liability corporation

headquartered in Park Ridge, Illinois, is a wholly owned subsidiary of Defendant Koch Foods, Inc.

       40.     Defendant JCG Foods of Georgia, LLC, a Georgia limited liability corporation

headquartered in Park Ridge, Illinois, is a wholly owned subsidiary of Defendant Koch Foods, Inc.

       41.     Defendant Koch Meat Co., Inc., an Illinois corporation headquartered in Chicago,

is a wholly owned subsidiary of Defendant Koch Foods, Inc.

       42.     Defendants Koch Foods, Inc., JCG Foods of Alabama, LLC, JCG Foods of

Georgia, LLC and Koch Meat Co., Inc. are collectively referred to as “Koch” in this Complaint.

Koch reports a wide variety of data to Agri Stats, including information about its breeder flocks

and hatchery capacity, and data for its complexes in Georgia, Tennessee, and Alabama. Until the

Georgia Dock benchmark price index stopped being published by the GDA in late November 2016,

Koch, through JCG Foods of Georgia, LLC, was one of the ten Defendants that submitted false

and artificially inflated price quotes to the GDA. Its vice-president of sales served on the Georgia

Dock Advisory Board. Koch is a Georgia Dock Defendant.

                               viii.      Mar-Jac Poultry, Inc.

       43.     Defendant Mar-Jac Poultry, Inc. (“Mar-Jac”) is a Delaware corporation

headquartered in Gainesville, Georgia. Mar-Jac reports a wide variety of data to Agri Stats,

including information about its breeder flocks and hatchery capacity, and data for its Gainesville,

Georgia complex. Until the Georgia Dock benchmark price index stopped being published by the

GDA in late November 2016, Mar-Jac was one of the ten Defendants that submitted false and



                                                12
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 17 of 128 PageID #:262858




artificially inflated price quotes to the GDA. Its vice president of operations served on the Georgia

Dock Advisory Board. Mar-Jac is a Georgia Dock Defendant.

                          ix.        The Mountaire Farms Defendants

       44.     Defendant Mountaire Farms, Inc. is a privately held Delaware corporation

headquartered in Millsboro, Delaware.

       45.     Defendant Mountaire Farms, LLC, a privately held Arkansas limited liability

corporation headquartered in Little Rock, Arkansas, is a wholly owned subsidiary of Defendant

Mountaire Farms, Inc.

       46.     Defendant Mountaire Farms of Delaware, Inc., a privately held Delaware

corporation headquartered in Millsboro, Delaware, is a wholly owned subsidiary of Defendant

Mountaire Farms, Inc.

       47.     Defendants Mountaire Farms, Inc., Mountaire Farms, LLC and Mountaire Farms

of Delaware, Inc. are collectively referred to as “Mountaire Farms” in this Complaint. Mountaire

reports a wide variety of data to Agri Stats, including information about its breeder flocks and

hatchery capacity, and data for its complexes in Delaware and North Carolina.

                                x.     The O.K. Foods Defendants

       48.     Defendant O.K. Foods, Inc. is an Arkansas corporation headquartered in Fort

Smith, Arkansas.

       49.     O.K. Farms, Inc., an Arkansas corporation headquartered in Fort Smith, Arkansas,

is a wholly owned subsidiary of Defendant O.K. Foods, Inc.

       50.     O.K. Industries, Inc., an Arkansas corporation headquartered in Fort Smith,

Arkansas, is a wholly owned subsidiary of Defendant O.K. Foods, Inc.

       51.     Defendants O.K. Foods, Inc., O.K. Farms, Inc. and O.K. Industries, Inc. are

collectively referred to collectively as “O.K. Foods” in this Complaint. O.K. Foods, which is a

                                                 13
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 18 of 128 PageID #:262859




subsidiary of the Mexican poultry conglomerate Industrias Bachoco, reports a wide variety of data

to Agri Stats, including information about its breeder flocks and hatchery capacity, and data for its

Fort Smith, Arkansas complex.

                               xi.        The Perdue Defendants

       52.     Defendant Perdue Farms, Inc. is a privately held Maryland corporation

headquartered in Salisbury, Maryland.

       53.     Defendant Perdue Foods, LLC, a privately held Maryland limited liability

corporation headquartered in Salisbury, Maryland, is a subsidiary of Defendant Perdue Farms, Inc.

       54.     Defendants Perdue Farms, Inc. and Perdue Foods, LLC are together referred to as

“Perdue” in this Complaint. Perdue reports a wide variety of data to Agri Stats, including

information about its breeder flocks and hatchery capacity, and data for its complexes in Delaware,

Maryland, North Carolina, South Carolina, Florida, and Kentucky. Until the Georgia Dock

benchmark price index stopped being published by the GDA in late November 2016, Perdue was

one of the ten Defendants that submitted false and artificially inflated price quotes to the GDA.

Perdue is a Georgia Dock Defendant.

                            xii.        Pilgrim’s Pride Corporation

       55.     Defendant Pilgrim’s Pride Corporation (“Pilgrim’s” or “Pilgrim’s Pride”) is a

publicly held Delaware corporation headquartered in Greeley, Colorado. Pilgrim’s Pride reports a

wide variety of data to Agri Stats, including information about its breeder flocks and hatchery

capacity, and data for its complexes in Virginia, West Virginia, North Carolina, Georgia,

Tennessee, Florida, South Carolina, Alabama, Texas, Arkansas, and Kentucky. Until the Georgia

Dock benchmark price index stopped being published by the GDA in late November 2016,

Pilgrim’s Pride was one of the ten Defendants that submitted false and artificially inflated price



                                                 14
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 19 of 128 PageID #:262860




quotes to the GDA. Its executive vice president of sales and operations served on the Georgia Dock

Advisory Board. Pilgrim’s Pride is a Georgia Dock Defendant.

       56.     Defendant Pilgrim’s Pride is liable for all conspiratorial acts undertaken while it

was in bankruptcy proceedings during 2009, and reentered, and reaffirmed its commitment to, the

conspiracy following its discharge from bankruptcy on December 29, 2009. Pilgrim’s Pride

recently pleaded guilty and paid a criminal fine of over $100 million in connection with its role in

the conspiracy alleged in this Amended Complaint.

                        xiii.       The Sanderson Farms Defendants

       57.     Defendant Sanderson Farms, Inc. is a publicly held Mississippi corporation

headquartered in Laurel, Mississippi.

       58.     Defendant Sanderson Farms, Inc. (Foods Division), a Mississippi corporation

headquartered in Laurel, Mississippi, is a wholly owned subsidiary of Defendant Sanderson Farms,

Inc.

       59.     Defendant Sanderson Farms, Inc. (Production Division), a Mississippi corporation

headquartered in Laurel, Mississippi, is a wholly owned subsidiary of Defendant Sanderson Farms,

Inc.

       60.     Defendant Sanderson Farms, Inc. (Processing Division), a Mississippi corporation

headquartered in Laurel, Mississippi, is a wholly owned subsidiary of Defendant Sanderson Farms,

Inc.

       61.     Defendants Sanderson Farms, Inc., Sanderson Farms, Inc. (Foods Division),

Sanderson Farms, Inc. (Production Division) and Sanderson Farms, Inc. (Processing Division) are

collectively referred to as “Sanderson Farms” in this Complaint. Sanderson reports a wide variety

of data to Agri Stats, including information about its breeder flocks and hatchery capacity, and

data for its complexes in Georgia, Mississippi, and Texas. Until the Georgia Dock benchmark

                                                15
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 20 of 128 PageID #:262861




price index stopped being published by the GDA in late November 2016, Sanderson Farms was

one of the ten Defendants that submitted false and artificially inflated price quotes to the GDA.

Sanderson Farms is a Georgia Dock Defendant.

                                  xiv.        Simmons Foods

       62.     Defendant Simmons Foods, Inc. (“Simmons Foods”) is a privately held Arkansas

corporation headquartered in Siloam Springs, Arkansas. Simmons Foods reports a wide variety of

data to Agri Stats, including information about its breeder flocks and hatchery capacity, and data

for its two Siloam Springs, Arkansas complexes.

                               xv.        The Tyson Defendants

       63.     Defendant Tyson Foods, Inc. is a publicly held Delaware corporation headquartered

in Springdale, Arkansas.

       64.     Defendant Tyson Chicken, Inc., a Delaware corporation headquartered in

Springdale, Arkansas, is a wholly owned subsidiary of Defendant Tyson Foods, Inc.

       65.     Defendant Tyson Breeders, Inc., a Delaware corporation headquartered in

Springdale, Arkansas, is a wholly owned subsidiary of Defendant Tyson Foods, Inc.

       66.     Defendant Tyson Poultry, Inc., a Delaware corporation headquartered in

Springdale, Arkansas, is a wholly owned subsidiary of Defendant Tyson Foods, Inc.

       67.     Defendants Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc. and

Tyson Poultry, Inc. are collectively referred to as “Tyson” in this Complaint. Tyson reports a wide

variety of data to Agri Stats, including information about its breeder flocks and hatchery capacity,

and data for its complexes in Virginia, Pennsylvania, North Carolina, Georgia, Alabama,

Mississippi, Texas, Arkansas, Missouri, Indiana, Tennessee, and Kentucky. Until the Georgia

Dock benchmark price index stopped being published by the GDA in late November 2016, Tyson

was one of the ten Defendants that submitted false and artificially inflated price quotes to the GDA.

                                                 16
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 21 of 128 PageID #:262862




One of its plant managers served on the Georgia Dock Advisory Board. Tyson is a Georgia Dock

Defendant.

                                 xvi.        Wayne Farms, LLC

       68.     Defendant Wayne Farms, LLC (“Wayne Farms”) is a Delaware limited liability

corporation headquartered in Oakwood, Georgia. Wayne Farms reports a wide variety of data to

Agri Stats, including information about its breeder flocks and hatchery capacity, and data for its

complexes in North Carolina, Georgia, Alabama, Mississippi, and Arkansas. Until the Georgia

Dock benchmark price index stopped being published by the GDA in late November 2016, Wayne

Farms was one of the ten Defendants that submitted false and artificially inflated price quotes to

the GDA. Its vice president of fresh sales served on the Georgia Dock Advisory Board. Wayne

Farms is a Georgia Dock Defendant.

       69.     All of the above-named Defendants are collectively referred to as “Defendants” in

this Complaint. All Defendants are horizontal competitors in the United States chicken market.

Defendants and their co-conspirators, directly and through their wholly owned or controlled

affiliates, produced and sold chicken throughout the United States, including in this District, at

prices that were artificially inflated as a result of their conspiracy alleged in this Complaint.

       70.     All of Defendants’ wrongful actions described in this Complaint are part of, and in

furtherance of, the unlawful conduct alleged herein, and were authorized, ordered, and/or engaged

in by Defendants’ various officers, agents, employees, or other representatives while actively

engaged in the management and operation of Defendants’ business affairs (or that of their

predecessors-in-interest) within the course and scope of their duties and employment, or with

Defendants’ actual, apparent or ostensible authority. Defendants used the instrumentalities of

interstate commerce to facilitate the conspiracy, and its conduct was within the flow of, was



                                                  17
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 22 of 128 PageID #:262863




intended to, and did have, a substantial effect on the interstate commerce of the U.S., including in

this District.

                                      xvii.       Agri Stats

        71.      Defendant Agri Stats, Inc. (which is referred to in this Complaint as “Agri Stats” to

distinguish it from the chicken-manufacturing entities referred to as “Defendants”) is an Indiana

corporation headquartered in Fort Wayne, Indiana, and is a former subsidiary of Eli Lilly & Co.,

a publicly held Indiana corporation headquartered in Indianapolis. Agri Stats has a unique and

deep relationship with the chicken industry generally, and specifically with each of the Defendants

listed above, all of which are Agri Stats’ primary customers.

        72.      The unique and symbiotic relationship between Agri Stats and the Defendants is

exemplified by the fact that a representative from Agri Stats was elected to the board of the

National Chicken Council, one of the industry’s most important trade associations, in 2008 and

2010 – two key periods in the conspiracy alleged in this Complaint. Several Defendants, including

Wayne Farms and Pilgrim’s, also have hired former Agri Stats executives to work in senior sales

positions, and Agri Stats employs or has employed several former executives of the Defendants.

        73.      Agri Stats is a co-conspirator of the Defendants, and has knowingly played an

important and active role as participant in, and a facilitator of, Defendants’ collusive scheme

detailed in this Complaint. All of Agri Stats’ wrongful actions described in this Complaint are part

of, and in furtherance of, the unlawful conduct alleged herein, and were authorized, ordered, or

engaged in by Agri Stats’ various officers, agents, employers or other representatives while

actively engaged in the management and operation of Agri Stats’ business affairs within the course

and scope of their duties and employment, or with Agri Stats’ actual apparent or ostensible

authority. Agri Stats used the instrumentalities of interstate commerce to facilitate the conspiracy,



                                                  18
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 23 of 128 PageID #:262864




and its conduct was within the flow of, was intended to, and did have, a substantial effect on the

interstate commerce of the U.S., including in this District.

                                 III.     CO-CONSPIRATORS

A.     Producer-Co Conspirator Amick

       74.     Co-conspirator Amick Farms, LLC (“Amick Farms”) is a limited liability company

organized in Delaware with its headquarters located in Batesburg-Leesville, South Carolina.

Amick Farms is a producer of fresh and frozen chicken products and operates facilities in South

Carolina, Maryland, and Delaware. Amick Farms is a wholly-owned subsidiary of OSI Group,

LLC, a privately held Delaware corporation with its headquarters in Aurora, Illinois.

       75.     During the time period relevant to Plaintiffs’ claims, Amick Farms and/or its

predecessors, wholly-owned or controlled subsidiaries, or affiliates sold chickens in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States. Amick Farms reports a wide variety of data to Agri Stats, including, without limitation,

highly detailed, confidential information regarding its production and sales of chickens.

       76.     Amick Farms is named herein as a co-conspirator because Plaintiffs did not exclude

themselves from the Amick Farms Direct Purchaser Settlement Class in In re Broiler Chicken

Antitrust Litigation, Case No. 1:16-cv-08637 (N.D. Ill.).

B.     Producer-Co Conspirator Fieldale

       77.     Co-conspirator Fieldale Farms Corporation (“Fieldale”) is a privately held Georgia

corporation headquartered in Baldwin, Georgia. Fieldale reports a wide variety of data to Agri

Stats, including information about its breeder flocks and hatchery capacity, and its Gainesville,

Georgia complex. Until the Georgia Dock benchmark price index stopped being published by the

GDA in late November 2016, Fieldale was one of the ten companies that submitted false and



                                                 19
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 24 of 128 PageID #:262865




artificially inflated price quotes to the GDA. One of its owners and CEO also served on the Georgia

Dock Advisory Board.

       78.     Fieldale is named herein as a co-conspirator because Plaintiffs did not exclude

themselves from the Fieldale Direct Purchaser Settlement Class in In re Broiler Chicken Antitrust

Litigation, Case No. 1:16-cv-08637 (N.D. Ill.).

C.     Producer-Co Conspirator George’s

       79.     Co-conspirator George’s Inc. is a privately held Arkansas corporation

headquartered in Springdale, Arkansas.

       80.     Co-conspirator George’s Farms, Inc., is a privately held Arkansas corporation

headquartered in Springdale, Arkansas.       It is a wholly owned subsidiary of George’s, Inc.

George’s Inc. and George’s Farms, Inc. are together referred to as “George’s” in this Complaint.

George’s reports a wide variety of data to Agri Stats, including information about its breeder flocks

and hatchery capacity, and data for its complexes in Harrisonburg, Virginia and Springdale,

Arkansas.

       81.     George’s is named herein as a co-conspirator because Plaintiffs did not exclude

themselves from the George’s Direct Purchaser Settlement Class in In re Broiler Chicken Antitrust

Litigation, Case No. 1:16-cv-08637 (N.D. Ill.).

D.     Producer-Co Conspirator Peco

       82.     Co-conspirator Peco Foods, Inc. (“Peco”) is a privately held Alabama corporation

headquartered in Tuscaloosa, Alabama. Peco reports a wide variety of data to Agri Stats, including

information about its breeder flocks and hatchery capacity, and data for its complexes in Gordo,

Alabama and Sebastopol, Louisiana.




                                                  20
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 25 of 128 PageID #:262866




       83.     Peco is named herein as a co-conspirator because Plaintiffs did not exclude

themselves from the Peco Direct Purchaser Settlement Class in In re Broiler Chicken Antitrust

Litigation, Case No. 1:16-cv-08637 (N.D. Ill.).




                                                  21
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 26 of 128 PageID #:262867




       87. All of the Defendants’ and/or co-conspirators’ wrongful actions described in this

Complaint are part of, and in furtherance of, the unlawful conduct alleged herein, and were

authorized, ordered, and/or engaged in by Defendants’ or co-conspirators’ various officers, agents,

employees, or other representatives within the course and scope of their duties and employment,

or with Defendants’ or co-conspirators’ actual, apparent or ostensible authority. Defendants and

co-conspirators’ used the instrumentalities of interstate commerce to facilitate the conspiracy, and

its conduct was within the flow of, was intended to, and did have, a substantial effect on the

interstate commerce of the U.S., including in this District.

       88.     Various other persons, firms, and corporations not named as defendants have

performed acts and made statements in furtherance of the conspiracy. Defendants are jointly and

severally liable for the acts of their co-conspirators whether or not named as defendants in this

complaint.    Throughout this Amended Complaint, the Producer Co-Conspirators,

                           and the other persons, firms, and corporations not named as defendants

that performed acts and made statements in furtherance of the conspiracy are collectively referred

to as “Co-Conspirators.”

                             IV.     JURISDICTION AND VENUE

        89.    This action arises under Section 1 of the Sherman Act, 15 U.S.C. § 1, and Section

4 of the Clayton Act, 15 U.S.C. § 15(a), and seeks to recover treble damages, costs of suit, and

reasonable attorneys’ fees for the injuries sustained by Plaintiffs resulting from Defendants’

conspiracy to restrain trade in the chicken market. The Court has subject matter jurisdiction under

28 U.S.C. §§ 1331, 1337(a), 1407, and 15 U.S.C. § 15.

        90.    Venue is proper in this District under 15 U.S.C. §§ 15(a); 22 and 28 U.S.C. §§

1391(b); (c); and (d) because during the relevant period, Defendants resided, transacted business,



                                                 22
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 27 of 128 PageID #:262868




were found, or had agents in this District, and a substantial portion of Defendants’ alleged wrongful

conduct affecting interstate trade and commerce was carried out in this District.

         91.    Defendants are amenable to service of process under Fed. R. Civ. P. 4(k)(1)(A) and

the Illinois long-arm statute 734 Ill. Comp. Stat. 5/2-209 because each Defendant has transacted

business in this state and because the Illinois long-arm statute extends jurisdiction to the limits of

Due Process, and each Defendant has sufficient minimum contacts with the state of Illinois to

satisfy Due Process.

         92.    This Court has personal jurisdiction over each Defendant because each Defendant

– throughout the U.S. and including in this District – has transacted business, maintained

substantial contacts, or committed overt acts in furtherance of its illegal scheme and conspiracy.

The alleged scheme and conspiracy have been directed at, and had the intended effect of, causing

injury to persons and entities residing in, located in, or doing business throughout the U.S.,

including in this District.

         93.    This Court also has personal jurisdiction over the Georgia Dock Defendants

because each of them knew, or should have known, that because the Georgia Dock index price

was used to price chicken bought in Illinois and nationwide, their participation in the collusive

manipulation of the Georgia Dock would have effects on the price of chicken purchased in Illinois

based on the Georgia Dock benchmark. The alleged scheme and conspiracy have been directed

at, and had the intended effect of, causing injury to persons and entities residing in, located in, or

doing business in the state of Illinois.




                                                 23
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 28 of 128 PageID #:262869




                              V.      TRADE AND COMMERCE

        94.    Chicken, as the term is used in this Complaint, refers to chicken raised for meat

consumption to be slaughtered before the age of 10 weeks2 (also known as either “broilers” or

“fryers,” which the USDA states are “regional terms for the same type of bird and thus used

interchangeably”), and sold either fresh or frozen, raw or cooked, or whole or in parts, or as a meat

ingredient in a value added product, but excluding chicken grown, processed and sold according

to halal, kosher, free-range or organic standards.        According to a 2012 report by Focus

Management Group, chicken “is a commodity product with little or no product differentiation

based on the processors,” and the CEO of defendant Pilgrim’s recently commented that “the

chicken business per se is a commodity business.” The commodity nature of chicken is evidenced

by the fact that, as detailed below, numerous Defendants have during the relevant time period

purchased chicken from each other (then likely resold it) to buttress their conspiracy by soaking

up excess supply in the market.

       95.     Typically, when a product is characterized as a commodity, competition is based

principally on price—as opposed to other attributes, such as product quality or customer service.

The market for chickens involves significant competition on the basis of price. Chicken producers

pay USDA graders to examine their chickens, and almost all companies sell USDA Grade A

chicken, meaning that there is very little differentiation amongst sellers.

       96.     Due to the lack of product differentiation, Defendants are forced to compete on

price such that the supply decisions of each chicken producer impact the market price for chickens.



2
  On January 1, 2014, the USDA’s Food Safety and Inspection Service (“FSIS”) implemented a
final rule lowering the age definitions for broilers/fryers from 13 weeks to the current 10 weeks.
See 9 C.F.R. 381.170 (2014) (also noting that “FSIS is not establishing separate definitions for
‘broiler’ and ‘fryer’ chickens in this final rule.”).


                                                 24
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 29 of 128 PageID #:262870




While an individual producer often has the incentive to increase production to maximize profits,

any increased production will ultimately reduce the profitability of the industry as a whole. Thus,

the commodity nature of the product in the chicken industry makes it easier to implement a price-

fixing cartel and provides industry players with the incentive to agree to reduce overall supply.

        97.      The United States chicken market is a national market, valued at nearly $41 billion

in 2016. During the relevant period, Defendants collectively controlled nearly 90% of the market

for chicken in the United States. The chicken industry is almost entirely vertically integrated, with

producers (sometimes known as “integrators”) owning, or tightly controlling, each of the six stages

of the supply chain: breeding, hatching, chick-rearing and feeding, slaughtering mature birds,

processing, and selling. At the very top of the supply chain are Defendants’ “breeder flocks,” which

include the hens that lay the eggs that, when hatched, become chickens slaughtered for meat

consumption.

        98.      Like many other chicken buyers, the prices for certain of Plaintiffs’ chicken

purchases were based on the Georgia Dock whole-bird price, which was one of three benchmark

price indices used by chicken buyers until early 2017. The other indices used by chicken

purchasers are: (1) the U.S. Department of Agriculture’s weekly National Whole Broiler/Fryer

Report (colloquially known as the “USDA Composite,” available for free on the USDA website);

and (2) the weekly index compiled by Urner Barry, a subscription service.

         99.     Defendants’ conduct, as described in this Complaint, was within the flow of,

intended to, and did have a substantial effect on, the interstate commerce of the U.S., including in

this District.

         100. During the relevant period, Defendants produced, sold and shipped chicken in a

continuous and uninterrupted flow of interstate commerce. The conspiracy in which Defendants



                                                 25
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 30 of 128 PageID #:262871




participated had a direct, substantial, and reasonably foreseeable effect on interstate commerce,

including commerce in Illinois.

        101. During the relevant period, each Defendant, or one or more of its affiliates, used

the instrumentalities of interstate commerce to join or effectuate their conspiracy.

                                  VI.    FACTUAL ALLEGATIONS

A.     Agri Stats Participated In, and Actively Facilitated, Defendants’ Communications
       Among Themselves, and Provided Data Necessary to Effectuate, Monitor and
       Enforce the Conspiracy

       102.         The USDA and various other entities publicly publish aggregated weekly, monthly,

and annual supply and pricing information concerning the U.S. chicken industry. But only Agri

Stats receives from Defendants, and then provides to Defendants, detailed information to

accurately determine producer-specific production, costs, and general efficiency. Agri Stats is a

company that generates confidential chicken industry data considerably more detailed than any

similar types of available reports, including the following data categories:

              (a)      Breeder flock size and age, hatchery capacity, and the costs associated with
                       breeder flocks, including feed and housing expense;

              (b)      Data about the production, delivery and formulation of feed, including corn and
                       soybean meal costs, which are two of Defendants’ most significant input costs;

              (c)      Grow-out information for chicken “flocks” provided to contract farmers,
                       including the number of chickens placed, chick mortality by week and overall
                       percentage, chick cost, days between flocks provided to contract farmers (i.e.,
                       “down time”), feed conversion rate (pounds of feed per pound of chicken),
                       average daily weight gain by chicks, live pounds produced per square foot of
                       grower house, grower compensation, including average grower payment in
                       cents per pound and cents per square foot, breed composition of flock (breed or
                       cross-breed of flocks), detailed information on numerous mechanical aspects of
                       chicken housing, and numerous other detailed cost, mortality, and operational
                       information about disease, transportation, labor, and other grow out related
                       information;

              (d)      Slaughter, processing, and further processing information, including pay for
                       processing plant workers, total production volume, market age of chickens at



                                                   26
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 31 of 128 PageID #:262872




                       slaughter, weight of chickens at slaughter, birds per man hour, processing line
                       speeds, and labor hours per pound;

              (e)      Inventory levels of chickens; and

              (f)      Financial information, such as monthly operating profit per live pound, sales
                       per live pound, and cost per live pound.

       103.         Agri Stats collects data from Defendants, audits and verifies the data, and ultimately

reports back to, Defendants detailed statistics on nearly every operating metric within the industry,

including the size and age of breeder flocks. Agri Stats’ survey methodology involves – from and

to Defendants – direct electronic data submissions of financial, production, breeder flock size and

age, capacity, cost, and numerous other categories of information by each chicken producer on a

weekly and monthly basis. At each of Defendants’ chicken complexes, certain employees,

typically in the accounting department, are responsible for submitting the data to Agri Stats once

a week (historically, on Thursdays) using an AS400 data link system. Agri Stats uses a detailed

audit process to verify the accuracy of data from each complex, often directly contacting

Defendants to verify data before issuing reports to Agri Stats subscribers.

       104.         Agri Stats describes itself as a “benchmarking” service that “allows organizations

to develop plans on how to adopt best practice, usually with the aim of increasing some aspect of

performance.” Sanderson Farms CEO Joe Sanderson claimed “[w]e use Agri Stats, which some of

you are probably familiar with. Agri Stats is a benchmarking service that we submit data to. Almost

everyone in our industry does as well. And we get the data back. It’s anonymous – the data is

anonymous, so we don’t know whose numbers the numbers belong to, but we can see performance

indicators all over the industry.”

       105.         However, contrary to these assertions, Defendants can (and do) readily determine

“whose numbers the numbers belong to.” Indeed, each Defendant knows that when it provides its

internal, confidential information to Agri Stats, the other producers will be able to access that

                                                     27
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 32 of 128 PageID #:262873




information and identify the Defendant that submitted it. There is no legitimate purpose to provide

this specific, competitively sensitive information to Agri Stats, nor is there any legitimate purpose

for Agri Stats to disseminate the information in the detailed, readily decipherable form in which it

is sent to Defendants; rather, it is provided, compiled and transmitted for anti-competitive

purposes.

       106.    Agri Stats’ critical importance for a collusive production-restriction scheme in the

chicken market lies not only in the fact that it supplies data necessary to coordinate production

limitations and manipulate prices, but also in its market-stabilizing power. Price-fixing or output-

restricting cartels, regardless of industry, are subject to inherent instability in the absence of

policing mechanisms, as each individual member has the incentive to “cheat” other members of

the cartel – for example, by boosting chicken production to capture higher prices even as other

cartelists heed their conspiratorial duty to limit production, which is what happened in the chicken

industry for a short period in 2010, when Defendants’ conspiracy temporarily faltered.

       107.    Agri Stats’ detailed statistics – coupled with its regular, in-person meetings with

each Defendant and routine participation in trade association events widely attended by

Defendants’ senior executives – serve an indispensable monitoring function, allowing each

member of Defendants’ cartel to police each other’s production figures (which are trustworthy

because they have been audited and verified by Agri Stats’ team) for any signs of “cheating.”

               Agri Stats’ Detailed Reports Enable Defendants to Accurately Assess and Monitor
               their Competitors’ Production Levels and Breeder Flocks

       108.    Agri Stats claims to maintain the confidentiality and anonymity of individual

companies’ data by giving each company a report identifying only that company’s specific chicken

complexes by name, but not identifying by name other chicken producers’ complexes described

in the report, but rather, listing competitors’ complexes by number. But Agri Stats reports are so


                                                 28
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 33 of 128 PageID #:262874




detailed that any reasonably informed producer can easily discern the identity of its competitors’

individual chicken complexes. It is common knowledge among producers that others can do so,

with some Defendants referring to the task of determining the identity of individual competitor’s

data as “reverse engineering.”

       109.




       110.    As described above, Agri Stats reports identify each complex with unique numbers,

including a coding system identifying the region and sub-region, for each chicken complex, with

the cover pages of each sub-regional report identifying by name the companies whose complexes

are covered in the report itself. Specific complexes are easily identifiable from their codes. Agri

Stats’ coding system made it easy for Defendants’ employees – some of whom, including senior

executives at both Wayne Farms and Pilgrim’s, used to work at Agri Stats – to decipher production,

feed, sales and other competitively sensitive metrics for their competitors’ facilities.

       111.    In fact, Agri Stats’ coding system, coupled with the insular nature of an industry

where “everybody knows everybody,” allows for Defendants’ employees to identify individual

producers’ data by eyeballing the rows in any Agri Stats report. The coding system has never

changed (e.g., the Tyson complex in Cummings, Georgia has always been identified as complex

“222”), meaning that once a Defendant deciphered the numeric code for a given competitor’s

complex, that Defendant had the ability to know their competitor’s data indefinitely.




                                                 29
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 34 of 128 PageID #:262875




       112.    Agri Stats plays a particularly important role in Defendants’ and their Co-

Conspirators’ signaling practices and policing efforts. The specific type or size of breeder flock

housing, breed of chick, average bird size, and production levels listed in Agri Stats data for

Defendants’ complexes allows any given Defendant to “reverse-engineer” and interpret the public

statements and other publicly available information about its competitors to determine which

complexes are cutting back, and by how much. For example, if in January, a Defendant publicly

states its intention to reduce production – even generically, without specifying which complexes

will cut back, or by how much – all of their fellow cartel members will be able to tell from the

February and March Agri Stats reports whether that Defendant is following through on its

conspiratorial agreement.    Further, Defendants Tyson, Pilgrim, and Sanderson are public

companies that report some aggregated data publicly, which executives from other companies use

to match up against the far more detailed information in the Agri Stats’ reports to identify other

specific data from their competitors.

       113.    Each Defendant and Co-Conspirator receives numerous types of Agri Stats reports,

including separate targeted reports for each major area of operations, such as breeding, hatching,

hauling, feeding, processing, selling, and administration. Defendants’ complex managers typically

receive the targeted reports for the specific aspects of chicken operations for which they have

responsibility, and the CEO, CFO, and a few other of Defendants’ top executives receive Agri

Stats’ monthly “Bottom Line Report” (which, for a portion of the relevant time period, was called

the “Executive Report”) geared to top level executives. The Bottom Line Reports contain one row

for each chicken company reporting to Agri Stats with columns for certain categories of

information, such as operating profit dollars, profit percentage, corporate SG&A (aka overhead),

interest expense, and other key operational information related to sales, revenues and costs.



                                                30
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 35 of 128 PageID #:262876




       114.    Within each Agri Stats report (including the Bottom Line Report), unique

information referring to supposedly “anonymous” data permits Defendants to identify their

competitors’ information contained within each category of report. For example, Agri Stats data

on “Actual Live Production Cost,” one of many important industry metrics listed in the Bottom

Line Report, includes line-items for each of the “sub-regions” (described above) that shows, for

each particular sub-region, the weighted average figures for “chick cost,” “grower cost,” “feed

ingredient cost,” “[feed] mill delivery cost,” and “vaccination and medical cost.”

       115.    Information helping Defendants and Co-Conspirators to assess the size and age of

breeder flocks is available in the “Growth Rate Report” section of Agri Stats, which includes

complex-by-complex numbers showing the average age, in weeks (e.g., “63.22” or “51.76”) of the

hens whose eggs, when hatched, become the chickens later killed for meat consumption and

supplied to Plaintiffs and other chicken buyers. The hens comprising the breeder flocks produce

fertile eggs (at a rate of roughly five per week) starting around 20 weeks of age, and are typically

slaughtered at 65 weeks of age, when breeder hens lose the ability to consistently lay fertile eggs.

A breeder hen killed at 60 weeks lays 25 fewer eggs than a hen killed at 65 weeks, meaning that

there are 25 fewer chicks hatched and 25 fewer mature chickens available to Plaintiffs and other

chicken buyers.

       116.    The bird-age data from the “Growth Rate Report” shows how close a given breeder

flock is to the end of its egg-laying lifespan, giving Defendants insight into how much longer that

flock’s capacity to lay eggs will impact the supply of chickens available for slaughter further down

the supply chain. In addition, because the “Growth Rate Report” is available each month, knowing

the average age of a given flock from month to month can help determine when flocks are being

slaughtered and removed from the supply chain (e.g., if the average hen age drops to 4.00 weeks



                                                31
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 36 of 128 PageID #:262877




after being at 48.00 weeks in the prior month’s “Growth Rate Report,” that is a clear indication a

breeder flock was slaughtered at 48 weeks).

       117.     The “Actual Live Production Cost” section of an Agri Stats report also includes

(again, by sub-region), the average number and overall weight of the chickens being processed.

Other sections of Agri Stats reports include similar, sub-region data for a range of competitively

sensitive metrics, such as bird age and mortality, “chick cost per settled flock,” and “grower

expense.”     Knowing the number of complexes each Defendant operates in each sub-region –

which, as detailed above, appear by name at the very beginning of the Agri Stats reports – any

Defendant can, with relative ease, assess the performance of all competing complexes in a sub-

region on a variety of important industry metrics.

                Agri Stats’ Critical Role in the Chicken Industry

       118.     Agri Stats’ role in the chicken industry extends far beyond the collection and

dissemination of competitively sensitive data. It is an active and knowing participant in, and

facilitator of, Defendants’ scheme. Agri Stats’ employees confirm for Defendants the data for a

particular company at quarterly meetings with each company, or at the numerous trade association

meetings where Agri Stats executives present on a regular basis.

       119.




                                                32
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 37 of 128 PageID #:262878




       120.   Agri Stats offers a service to Defendants and the Producer Co-Conspirators

whereby         each quarter

                         personnel from Agri Stats meet with each Defendant’s employees and

give presentations about both company- and industry-wide data. These meetings took place at

both the production-plant level, where Agri Stats personnel meet with Defendants’ complex

managers, and at the executive level, where Agri Stats personnel meet with the leadership of

Defendants’ hatchery, breeder and feed departments.



                                              33
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 38 of 128 PageID #:262879




       121.




                                        34
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 39 of 128 PageID #:262880




       122.




                                        35
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 40 of 128 PageID #:262881




       123.     Since Agri Stats travels and presents among Defendants regularly, discussing each

Defendant’s non-public, proprietary data, Agri Stats is in a unique position to share information

among Defendants at these regular meetings. And that is exactly what happened.

       124.     At these regular meetings with Defendants’ executives, Agri Stats lead detailed

discussions about industry profitability and the key contributing factors, including size and average

age of chicken breeder flocks, average hatchability of eggs, mortality rates, average bird rate, feed

cost, and other performance factors based on data Defendants provided. Agri Stats also led

discussions about the overall profit of the company and industry, including rankings of companies,

overall industry average, and the top and bottom third of the industry. Agri Stats also told

Defendants’ executives how much the industry was over- or undersupplying the market and

estimated demand, and shared other information based on data Defendants provided.

       125.     Agri Stats’ presentations to the Defendants were based in part on color-coded data

compilations, known as “books,” specifically tailored for each Defendant based on the data the

Defendant has submitted to Agri Stats. Agri Stats maintained at least six “books” for each

Defendant: (1) the light-blue “Live” book, with information on the Defendant’s breeders, hatchery

feed and grow-out; (2) the red “Sales” book, with information on the Defendant’s current and year-

to-date sales



                                   ; (3) the light-green “Production” book, with information on the

Defendant’s yields; (4) the brown “Profit” book, with information on the Defendant’s profits and



                                                 36
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 41 of 128 PageID #:262882




losses; (5) the mustard-yellow “Rendering” book, with information on the Defendant’s rendering

facilities; and (6) the “Bottom Line” book, with information on the totality of the Defendant’s

sales, revenues and costs.

         126.   Anyone at Agri Stats had the ability to pull one or more Defendant’s “books” and

relay that information to other Defendants. Indeed, Agri Stats has shipped copies of one

Defendant’s “books” to other Defendants on a number of occasions. Despite the impropriety and

illegality of this practice, when it was discovered following a routine review of shipping

information, no one at Agri Stats was held accountable nor were the “books” returned to Agri

Stats.

         127.   In addition to its in-person meetings with Defendants, Agri Stats employees,

including company Vice President Michael Donohue and                 account managers Paul Austin,

Paul Bunting and Dana Weatherford, regularly host, or present at, chicken industry events and

investor conferences, often citing Agri Stats data in discussing market, production, and demand

trends in the chicken industry. For example, Agri Stats holds events known as “poultry outlook

conferences.” At one such conference on April 23, 2015 in Atlanta, Mr. Donohue made a

presentation that included “broiler market situation and outlook” as an agenda item.

         128.   Mr. Donohue also helps forecast supply and demand for the chicken industry by

using Agri Stats data on breeder placements and inventory. At the U.S. Poultry & Egg

Association’s Hatchery-Breeder Clinic in January 2012, for example, he noted that chicken breast

prices were at a particularly high level and “[i]t’s not just cutbacks in production that have already

occurred but seasonal demand later this year which may set the industry up for an even better first

half of 2012,” he said. “I hope this carries over into the latter half of 2012 based on some of the

production forecasts that can be made based on breeder placements and inventories.” Mr. Donohue



                                                 37
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 42 of 128 PageID #:262883




also noted a concern that “if the industry chose to do so, it could ramp up production within a 10-

week period of time. The industry could blow apart any recover[y] in the short term by filing up

incubators again.”

       129.




       130.




       131.




                                                38
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 43 of 128 PageID #:262884




                                        39
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 44 of 128 PageID #:262885




                                        40
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 45 of 128 PageID #:262886




               Defendants’ Public Statements Show the Relevance of Agri Stats’ Data to their
               Collective Efforts to Cut Production

       132.    Defendants rarely mention their exchange of information with one another through

Agri Stats. However, on certain public occasions, such as earnings or investor conference calls,

executives from Defendants Sanderson and Tyson (two of the three publicly traded Defendants)

noted the important role Agri Stats data plays in the industry.

       133.    For example, Defendant Sanderson’s CEO, Joe Sanderson, commented on an

earnings call that he “look[s] at Agri Stats and see[s] what people are doing and not doing,” and

similarly stated on a May 2011 earnings call that “my judgment is that there will be some others

that are going to have to make some adjustments that I believe cuts will be forthcoming in our

industry based on the losses we see in Agri Stats.” (emphasis added). Asked later on the May 2011

call by an analyst why Mr. Sanderson made this statement and another statement a few months

earlier that he “feel[s] confident that we are going to see cutbacks” based on Agri Stats data, Mr.

Sanderson indicated:

       Industry participants expected that [the market would improve in June and July]
       and I think they wanted to carry their production into June and July and see if the
       market would reward them for that it appears right now. . . . And then once you get
       past July 4 . . . I think then you will start seeing reduced egg sets. . . . Typically in
       my experience the first cut is not enough.

       134.    Defendant Tyson similarly noted in a December 2014 investor presentation that:


                                                  41
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 46 of 128 PageID #:262887




       [t]he point being is that when you talk about the chicken cycle, most people will
       look at the cyclicality. It’s very profitable right now. And we will not hit the top of
       the top, because within the profitability segmentation right now, the most profitable
       segments are in fact big bird, and secondly, tray pack. We can tell that through Agri
       Stats. Now at the same time, when there is more poultry available and the industry
       may not be as profitable, we would not expect to be anywhere close to what the
       bottom of that cycle would be. (emphasis added)

       135.    There is no plausible, non-conspiratorial justification for Defendants to use Agri

Stats to secretly share highly confidential and proprietary information about their breeder flock

size and age, pricing, capacity, production, and costs at the level of detail at which they do. In a

competitive market, such proprietary, competitively sensitive information should be a closely

guarded secret. Economic theory suggests that the routine exchange among competitors of such

sensitive internal company information reduces competition.

       136.    One chicken industry expert testified in a case against defendant Pilgrim’s brought

under the Packers and Stockyard Act, 7 U.S.C. §§ 181-229, that sharing information through Agri

Stats by chicken producers regarding pay for contract farmers creates “a potential vehicle for

collusion” and presents a “classical antitrust concern.” The same expert also remarked that Agri

Stats was unusual even among other price surveys, noting:

       [t]he sharing of price and other market information by so-called competitors is well
       known as a significant antitrust issue. Grower payout and cost information shared
       by most integrators is incredibly detailed and comprehensive. As such it could
       provide critical data for competition investigations and analyses of oligopoly and
       oligopsonistic behavior far more complex and advanced than available for any other
       agricultural industry. An intensive inquiry is needed.

       137.    When given access to Agri Stats’ reports in connection with litigation where he

served as an expert witness, an agricultural economist who, to that point, had only “heard rumors

of a secretive poultry industry information-sharing service,” said that he “was shocked at the

incredible detail” of the information presented in the reports.




                                                 42
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 47 of 128 PageID #:262888




        138.    A sworn declaration from a poultry and egg industry expert in Freedom of

Information Act litigation seeking disclosure of competitively sensitive FDA egg-farm reports

stated, with respect to Agri Stats, that:

        Individual disclosure is not required when industry participants are familiar enough
        with the industry to connect the information supplied with the individual companies
        at issue. My experience is that competitors . . . are prolific at quantifying their
        competitor’s business information on their own. For example, industry processors
        share commercial data through companies such as AGRISTATS (Fort Wayne, IN),
        a shared business database company . . . started for the poultry industry in 1985.
        AGRISTATS has the following mission statement: “IMPROVE THE BOTTOM
        LINE PROFITABILITY FOR OUR PARTICIPANTS BY PROVIDING
        ACCURATE AND TIMELY COMPARATIVE DATA WHILE PRESERVING
        THE CONFIDENTIALITY OF INDIVIDUAL COMPANIES.” Note the mission
        is to share comparative data while protecting individual companies. I can speak
        personally that I have seen and read these broiler industry reports, and, based on
        my familiarity with the industry, I can easily connect the information supplied with
        the individual companies whose confidentiality is supposedly preserved.
        Therefore, it is my opinion that virtually everyone in the industry can connect the
        information supplied in AGRISTATS with the individual companies who supplied
        the data.

        139.    A 2017 Bloomberg News article titled “Is the Chicken Industry Rigged? Inside

Agri Stats, the Poultry Business’s Secretive Info-Sharing Service,” highlighted the role Agri Stats

plays in Defendants’ efforts to monitor and police their cartel:

        Peter Carstensen, a law professor at the University of Wisconsin and former Justice
        Department antitrust lawyer who has studied Agri Stats while researching the
        modern poultry industry, casts the level of plant-by-plant detail in the company’s
        reports as “unusual.” He explains that information-sharing services in other
        industries tend to deal in averaged-out aggregated data – for example, insurance
        rates in a given state. Such services run afoul of antitrust law, he says, when they
        offer projections or provide data so detailed that no competitor would reasonably
        share it with another. Getting detailed information is a particularly useful form of
        collusion, Carstensen says, because it allows co-conspirators to make sure they’re
        all following through on the agreement. “This is one of the ways you do it. You
        make sure that your co-conspirators have the kind of information that gives them
        confidence – so they can trust you, that you’re not cheating on them,” he says.
        “That is what creates stability for a cartel.”




                                                 43
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 48 of 128 PageID #:262889




B.     Defendants’ and their Co-Conspirators’ Conspiracy Artificially Increased and
       Maintained Chicken Prices

       140.     Defendants adopted a multi-faceted approach to illegally control the chicken

market, increase prices, and boost their profits. One of the mechanisms targeted output, in

particular the beginning of the supply chain (reducing breeder flocks); other mechanisms targeted

the end of the supply chain (rigging bids and manipulating the Georgia Dock benchmark price).

               Defendants’ Historical Methods of Controlling Chicken Supply Are Ineffective in
               the Year Immediately Preceding the Conspiracy

       141.    In the year preceding the beginning of Defendants’ conspiracy, the U.S. chicken

market was foundering. In 2007, a glut of chicken – the result of significant overproduction by

Sanderson Farms, Mountaire Farms and Raeford – began to flood the market, and prices cratered.

By the time the Great Recession hit the American economy in 2008, the oversupply and low prices

of chickens put Defendants – individually and collectively, as an industry – in dire straits.

       142.    In 2007, the two largest chicken producers, Pilgrim’s and Tyson, reduced their

production, and a few other producers – Foster, Peco Farms and Perdue – followed their lead. But

cuts by only five industry participants were not enough to affect industry supply to the point that

prices would meaningfully increase. In addition, production cuts in 2007 followed the typical

pattern of focusing on short-term reductions in production, such as slaughtering chickens early,

but not on significant cuts at the top of the supply chain, particularly culling of breeder flocks,

which have longer-term effects on supply.

       143.    In 2008, the first year of the Great Recession, Defendants faced what promised to

be a historically bad year for the chicken industry. So they made a conscious, joint decision not

to return to the previous industry practice of short-term or medium-term production cuts, which

had led to the destructive boom-and-bust cycles that plagued chicken producers for years.



                                                 44
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 49 of 128 PageID #:262890




       144.    Rather, in early 2008, through press releases, earnings and investor calls, at

investment bank conferences, at events hosted by Agri Stats, and at the myriad trade association

meetings attended by many of their senior-most executives, Defendants began calling on the

industry to heed the mistakes of the past, preaching to one another that oversupply was decimating

industry profits, and increased supply-side “discipline” was needed to halt the downward trajectory

of chicken prices.

       145.    This production “discipline” – i.e., the reduction or relative stabilization of industry

capacity, particularly at the breeder flock level, where such efforts would be most effective – was

a mechanism to increase Defendants’ profits. Defendants’ efforts were supported by public

statements made by their executives, which involved more than an announcement of a Defendant’s

own conduct. In fact, as alleged below, many of Defendants’ executives’ calls for a new era of

“discipline” included explicit statements that deeper production cuts were an industry-wide

imperative that would pay dividends for “the industry” as a whole. Defendants, who collectively

control nearly 90% of the U.S. chicken market, jointly engaged in this production reduction effort.

       146.     While spearheaded primarily by the CEOs and senior personnel of Defendants

Tysons and Pilgrim’s – who, as publicly held entities holding sizable, but by no means controlling,

shares of the U.S. chicken market, were well-positioned to rally the entire industry – Defendants’

executives’ public discussion of industry conditions was not limited to the larger, publicly held

Defendants. For example, Mike Welch, CEO of Defendant Harrison, was (along with Sanderson

COO Lampkin Butts) a panelist at a symposium hosted by industry journal Watts PoultryUSA,

where the discussion topics included industry consolidation, efficiency, and bird size, with




                                                 45
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 50 of 128 PageID #:262891




references to information gleaned from Agri Stats (whose vice president, Mike Donohue, was in

the audience).3

                  The Conspiracy’s First Mechanism: Defendants Depart from Historical Practice by
                  Collectively Reducing Breeder Flocks in Unprecedented Amounts Beginning in
                  2008

       147.       Beginning in early 2008, Defendants implemented the first mechanism of their

conspiracy by making significant production cuts, including unprecedented cuts in their breeder

flocks. The vertically integrated Defendants have the ability to manipulate supply to the chicken

market at one or more stages of the supply chain. At the top of the supply chain, Defendants can

most effectively manipulate supply by reducing the size of breeder flocks, and retiring or killing

breeders at an earlier age than the optimum age. Reducing breeder flocks has the most significant,

and long-lasting, effect on supply of chickens in the market.

       148.       Because breeder flocks are created from a limited pool of so-called “grandparent”

chickens from one of only three genetics companies (Aviagen, Hubbard, and Tyson’s Cobb-

Vantress), it takes substantial time – anywhere from six to eighteen months or more – to re-

populate a breeder flock that has been reduced through early culling. While Defendants continued

to use their historic methods to affect their supply-reduction scheme (at the middle or end of the

supply chain, such as by reducing eggs placements, killing newly hatched chicks, or idling

processing plants), their conspiracy was cemented by the long-term effects of breeder flock

reductions.




3
  Excerpts of comments made by Messrs. Welch and Butts are publicly available on Watts
PoultryUSA’s YouTube channel. See “Broiler company executives say bird size increase will
continue,” available at https://www.youtube.com/watch?v=ZBgEecBi7D4 and “Lampkin Butts
describes       changes         in    the      poultry    industry,”   available       at
https://www.youtube.com/watch?v=RN1IAphbQXs&t=53s. (both last visited October 4, 2020).

                                                 46
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 51 of 128 PageID #:262892
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 52 of 128 PageID #:262893




                      (a)         Defendants’ Executives Publicly Decried the Effect of
                                  Oversupply on “Our Industry,” Telling Their Competitors That
                                  Unified Action Was Necessary

        150.     On January 23-25, 2008, Defendants attended the International Poultry Expo

conference in Atlanta where, according to the trade association organizing the annual multi-day

event, attendees representing over 99.4% of the production of the major chicken companies

participated. Numerous employees from Defendants attended the conference, including

Defendants’ senior executives.

        151.     On a January 28, 2008 earnings call, Tyson CEO Dick Bond – w h o i n t h e

same call disclosed that the company had re -joined Agri Stats and had “just

r e c e n t l y . . . g o t o u r f i r s t s e r i e s o f d a t a ” – stated that “we have no choice [but] to

raise prices substantially.” However, the commodity nature of chickens does not allow one

producer to successfully raise market prices in the absence of widespread reductions in supply

relative to the then-current demand, so Mr. Bond’s comment does not make sense absent an

intention (or knowledge) on his part that Defendants would coordinate an industry-wide reduction

in supply.

        152.     The day after Tyson’s statements confirming its use of Agri Stats and expressing

its plans to increase prices, Pilgrim’s told its competitors to reduce their production of chickens to

allow prices to recover. On a January 29, 2008 earnings call, Pilgrim’s CFO Rick Cogdill said the

industry’s oversupply of chickens was hurting market prices. Mr. Cogdill explained that Pilgrim’s

had done its part in 2007 by reducing production 5%, so “the rest [] of the market is going to have

to pick-up a fair share in order for the production to come out of the system.”

        153.     Mr. Cogdill went on to explain that Pilgrim’s alone could not reduce supply enough

to help market prices recover, and that its past efforts to reduce supply had merely led to smaller

players increasing their market share at Pilgrim’s expense. Mr. Cogdill noted that “[W]e have

                                                      48
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 53 of 128 PageID #:262894




walked away from sales in certain cases, where the pricing just did not make any sense. So we are

trying to hold the line. We are losing at times the competitive bids . . . . So we are trying to take a

leadership position from a pricing perspective.” He then made the following statements urging

Pilgrim’s competitors to do their part in reducing chicken industry supply:

   •   “[A]ctions are going to have to be taken one way or the other through the industry to pass
       along these costs. We were the leader in cutting production last year to help drive
       that . . . . [W]e’ve got to make sure that we get the supply in line with demand at an
       acceptable price, not just in line with what the customer wants to buy at a cheap price;”

   •   When asked by an analyst “do you have an estimate internally of what the state of
       oversupply in the industry might be? What you would hope to see cut from others that
       would make you feel like the industry was more rational?” Mr. Cogdill replied “It’s
       really hard to say that the faster we get to production adjustment the quicker the
       recovery could happen . . . . And if the industry doesn’t react soon enough it will have to
       react stronger in the end;” and

   •   Mr. Cogdill responded to an analyst’s query about the industry’s failure to follow Tyson’s
       2007 cuts by stating that, “I think you kind of hit on it there . . . . It’s not like we had 5%
       of surplus capacity that we could just reduce our operations and not feel that . . . I mean
       we cannot be the ones that are out there continually reducing production, and let the
       other producers capitalize on that. I mean if it’s 5% last year, 5% this year, 5% next year,
       you can see that that’s a spiral to the demise of our company, which we are not willing
       to accept.”

       154.    On a January 31, 2008 earnings call, Sanderson Farms CEO Joe Sanderson

explained that he, too, anticipated the industry would cut production. Asked about production

cuts by an analyst, Mr. Sanderson replied “we could see some reductions in production.” Asked

to expand on his comments by another analyst, Mr. Sanderson said he thought a production cut

was “probable” and “if it’s bad and ugly and deep in February, March and April, you’ll see the

production cuts take place during that period of time. There’s still 25% of the industry still

making money but I would expect to see those reductions come over the next 90 to 120 days.”

       155.




                                                  49
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 54 of 128 PageID #:262895




                   (b)        Defendants Begin to Cut Production in Concert

       156.    Around March 4, 2008, senior executives from Defendants, including Pilgrim’s

newly installed CEO, Clint Rivers, Tyson Senior VP Donnie Smith, Case Foods CEO Tom

Shelton, Amick President and CEO Ben Harrison, and Fieldale Farms President Thomas

Hensley, met in Washington, D.C., at an Executive Committee meeting of the National

Chicken Council’s Board of Directors.

       157.    Shortly after that trade association meeting, Pilgrim’s again sounded the call to

cut overall industry supply, but this time it backed up its rhetoric with production cuts. On

March 12, 2008, Pilgrim’s new CEO Clint Rivers, publicly announced the closure of seven

chicken facilities in order to reduce industry oversupply, stating “we believe [these] actions . . .

are absolutely necessary to help bring supply and demand into better balance . . . . That portion

of the demand for our products that exists solely at pricing levels below the cost of production

is no longer a demand that this industry can continue to supply.” (emphasis added).

       158.    Normal supply and demand would suggest that in the wake of substantial supply

cuts by Pilgrim’s, other chicken producers would increase their production. Yet just the opposite

occurred. Following      Pilgrim’s announcement, a series of production cuts were publicly

announced by other Defendants between April 3-11, 2008:

       April 3, 2008: Fieldale Farms announced a 5% production cut stating that “We’re
       hoping this cut puts supply and demand back into better balance.” Fieldale Farms
       is not a publicly traded company, and there was no reason – other than signaling to
       its fellow cartelists that it was following through on its conspiratorial agreement –
       why it would publicly disclose its production plans.

       April 3, 2008: Amick Farms reduced production by 7%.



                                                50
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 55 of 128 PageID #:262896




       April 9, 2008: Simmons announced in a press release a 6% reduction in production
       throughout its processing plants, a move heralded by Wall Street analysts, who
       noted that production cuts across smaller companies in the chicken industry, like
       Simmons, would be positive for chicken prices. Simmons is not a publicly traded
       company, and there was no reason – other than signaling to its fellow cartelists that
       it was following through on its conspiratorial agreement – why it would publicly
       disclose its production plans.

       April 10, 2008: Cagle’s Inc. (later acquired by Koch Foods) announced in a press
       release a 4% reduction in processing of chickens, noting that the cut “will reduce
       product being sold through less profitable commodity outlets.”

       April 3-11, 2008: Wayne Farms, O.K. Foods, and Koch Foods each announced 2-
       8% reductions in production. None of these companies are publicly traded, and
       there was no reason – other than signaling to their fellow cartelists that they were
       following through on their conspiratorial agreements – why they would publicly
       disclose their production plans.

       159.     Several other chicken companies cut their production between April 1, 2008 and

May 15, 2008, but did not publicly announce their cuts. But because of Agri Stats, there was not

a need to make a public announcement. For instance, at his BMO Capital Markets Agriculture &

Protein Conference presentation on May 15, 2008 at the Millennium Broadway Hotel in New York

City, Sanderson Farms CEO Joe Sanderson stated – in the presence of several competitors

attending the conference, including Pilgrim’s CEO Clint Rivers and CFO Richard Cogdill and

Tyson CEO Richard Bond – that “we have seen for the last 6 or 7 weeks . . . some companies in

our industry announce cutbacks. There have been I think six companies have announced cutbacks.

I know some companies have cut back and have not announced.” Such knowledge of non-public

production cuts by competitors is highly suggestive of communication among chicken companies,

either secret direct communications among themselves, or using Agri Stats as a facilitator, or both.

       160.    After seeing many of its competitors reduce production capacity between April 3-

11, Pilgrim’s realized that other Defendants were contributing to a widespread reduction in

industry supply, and decided it could now take further steps to curtail supply. On April 11, 2008,



                                                51
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 56 of 128 PageID #:262897




Pilgrim’s suggested it might close its large El Dorado, Arkansas processing plant, which employed

1,620 workers. Then, on April 14, 2008, it announced a further production cut of 5% of egg sets.

       161.    On April 29, 2008, Tyson CEO Dick Bond told a Wall Street analyst, “I think the

industry has changed . . . . I don’t think the industry will be up that much anymore, we have seen

some sizable declines here lately in egg sets and placements. So, we’re going to be up a little

bit but probably not a significant amount, not as much as we might have once anticipated.”

       162.    Despite the large number of coordinated production cuts announced by producers

in April 2008, Pilgrim’s concluded these cuts were not sufficient. So Pilgrim’s CEO Clint

Rivers encouraged further action by the industry at a May 15, 2008, speech at the BMO Capital

Markets conference at the Millennium Broadway Hotel – the same conference, also attended by

Tyson CEO Richard Bond, where Sanderson Farms CEO Joe Sanderson disclosed his knowledge

of non-public, unannounced production cuts by competitors. According to an industry publication,

Mr. Rivers announced that he hoped to see the chicken industry continue to cut production to

help the industry return to profitability, stating that “he would like the industry to trim total

production by 3%-4%, calling it a prudent move in light of recent price volatility in the grain

markets.” He also noted that “[t]he cuts need to be fairly deep.”

       163.    A market report from June 2008 noted that “[b]eginning in April [2008], the weekly

hatchery data started to show declines in egg sets and chick placements relative to year-earlier,

which confirms the announced intentions to reduce broiler production and will result in

slaughter falling below year-ago by mid-June.” The same report also noted that “[i]t is unclear

how long the slaughter declines will continue, and if other companies will choose to cut production

as well making them deeper than initially thought. Those who have announced cutbacks




                                                52
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 57 of 128 PageID #:262898




indicate they will continue until margins normalize. At this time we expect to see the declines

continue until at least late 2009, and cuts could be deeper than now projected.”

       164.    A May 21, 2008, Wall Street Journal article noted that conditions in the industry

were starting to change: “Three things are making analysts more optimistic: Companies are

cutting production, weekly egg-set numbers are declining (egg sets are fertile eggs placed in

incubators), and prices are responding positively to the thinning supply lines.” The article also

noted “[i]t is unusual for egg sets to decline at this time of year.” The reason such a reduction

was unusual in May is that egg sets result in chickens that are ready for market approximately 10

weeks later, which in this case would have been first week of August, and is still the peak of the

high-demand summer grilling season.

       165.    During an earnings call on May 22, 2008, Sanderson Farms CEO Joe Sanderson

was asked if he thought industry cuts were sufficient to keep the industry profitable in the

autumn. In response, Mr. Sanderson noted, “[w]e don’t know yet. We will make a cut as we

always do after Labor Day. We will make a 4-5% cut following Labor Day as we always

do going into Thanksgiving, Christmas, and January we reduce our egg sets and around

Thanksgiving, Christmas, New Years and Martin Luther King. That is a period of slow demand

for us, and we don’t announce that, but we always do it. It is just a period when we take downdays

and we will do that. But if we think more is needed, we will evaluate that sometime in August,

and if need be will do it. We cut back in 2006, we cut back in ’97-98. I don’t know if we

announced it or not, but we will do what we need to do.” M r . Sanderson provided no

explanation why Sanderson Farms chose to publicly disclose its “regular” production cut if it had

never done so in the past.




                                                53
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 58 of 128 PageID #:262899




       166.    In early June 2008, Pilgrim’s CEO Clint Rivers continued to keep up the drumbeat

for further production cuts, noting in a June 4, 2008, presentation that “[o]ur supply in chicken,

we are oversupply . . . we need to see some balance in the supply. . . . Simply put, at this time there

is still too much breast meat available to drive market pricing significantly higher.”

       167.    Other Defendant and Co-Conspirator CEOs soon picked up on Mr. Rivers’ call

for further action. On June 19, 2008, chicken industry executives participated in a media

conference call intended to lobby the federal government to limit the ethanol mandate – a

federal program requiring the production of corn-based ethanol, which Defendants claimed drove

up their corn costs by lessening the amount of corn they could buy to feed their chickens.

According to one report, Mark Hickman, Chairman of the National Chicken Council and CEO

of Co-Conspirator Peco Foods, told participants that “the poultry industry is entering a second

phase of production cutbacks, following a 1 percent to 2 percent cutback in production earlier

this year. ‘We are hearing talk that this was not nearly enough, so liquidation’” – a reference to

the need for Defendants’ decision to reduce chicken breeder flocks to affect longer-term supply

restraint in the industry, rather than the short-term production cuts like breaking eggs or

slaughtering chickens earlier to reduce weight – ‘“is in round two.’”

       168.    On June 23, 2008, shortly after Peco Foods’ CEO publicly suggested that further

production cuts were needed, Wayne Farms announced a 6% production cut.

       169.    On June 23-25, 2008, USPOULTRY held its annual Financial Management

Seminar. Defendants’ senior executives attended the seminar.

       170.    On July 2, 2008, Foster Farms announced it was abandoning plans to build a new

chicken plant in northeastern Colorado that it had previously announced in April 2008 would

employ about 1,000 people. In a statement, Foster Farms CEO Don Jackson noted “[i]n these



                                                  54
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 59 of 128 PageID #:262900




difficult conditions with costs escalating primarily due to grain and fuel prices and chicken prices

lagging it does not make economic sense to go forward with expansion at this time.”

       171.    On July 7, 2008, O.K. Foods announced a 7.5% reduction in egg sets, citing

“record high prices for corn and soybean meal, which it attributes to the U.S. government’s

mandated ethanol policies along with recent flooding in the Midwest ‘Corn Belt’ region.”

       172.    On July 20-22, 2008, the National Chicken Council held a three-day “Chicken

Marketing Seminar” attended by Defendants’ senior executives. The event was billed as a

marketing seminar that “includes social networking events and recreational opportunities,

including a golf tournament.”

       173.    On August 11, 2008, Pilgrim’s announced the closure of its Clinton, Arkansas

processing plant and a facility in Bossier City, Louisiana. Pilgrim’s press release noted the

closures “are part of the company’s ongoing effort to operate more efficiently and return to

profitability amid high feed costs and an oversupply of chicken on the market.” The closure of

the Clinton processing plant represented an additional 1.25% incremental increase of the

company’s previously announced production cuts. Pilgrim’s stated that it would keep both plants

idled until “industry margins can be sustained at more normalized levels of profitability.”

Pilgrim’s also noted that “[w]ith Labor Day approaching and no indication that the actions taken

to date by Pilgrim’s Pride or other industry members are having a positive effect on selling prices

for our products, it is now clear that more significant decisive action is necessary.”

       174.    In August 2008, Raeford ( a n o n - p u b l i c c o m p a n y ) announced that it would

begin reducing its chicken production by five percent. The company said in a statement that

“[t]he current obstacles that face our industry require that supply be brought in line with demand.”




                                                 55
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 60 of 128 PageID #:262901




A production cutback was remarkable for Raeford, which had pursued a strategy of aggressive

production growth that resulted in the company doubling its chicken production from 2001 to 2007.

       175.    On an August 26, 2008 earnings call, Sanderson Farms CEO Joe Sanderson

stated that “[s]o long as this weakness continues, the poultry industry will need to cut production

further until supply is in line with demand.” When asked later whether the industry had already

made enough production cuts, he noted “we kind of thought we were going to see reductions in

July . . . [based on] 213/214 [million] egg sets back in April and that really did not materialize.

When you look at USDA slaughter numbers in July, they were 100% and 101% and now we’re

looking at egg sets of 206 and 207 million that are going to show up sometime in October or

November. We’ll see when we get there. Those are barely impressive cuts. My suspicion is, as

I’ve told you in May, the industry typically make the cut [sic] and it’s tentative. We’ll have to

see if it works. . . . I’m very skeptical that those cuts are going to be enough to return us margins

to cover these grain costs.”

       176.    By September 2008, chicken industry publication Watts Poultry USA reported that

“[m]ost U.S. chicken integrators ha[d] announced plans to close small operations, consolidate

complexes and further processing plants and to reduce output by 3 percent to 5 percent to

‘maximize efficiency.’”

       177.    On October 3, 2008, Defendants’ senior executives attended the National Chicken

Council’s Annual Meeting in Washington, D.C. Agri Stats CEO Blair Snyder – elected the day

before as a “director-at-large” to the National Chicken Council’s board – moderated a

CEO panel that included Pilgrim’s, Tyson’s, Perdue’s, and Sanderson Farms’ CEOs. Explaining

Pilgrim’s desire to push through an industry-wide price increase, Pilgrim’s CEO Clint Rivers told




                                                 56
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 61 of 128 PageID #:262902




panel members and the audience “[w]e need to get those [input] costs pushed through, but we’ve

yet to see that happen.”

        178.    On October 10, 2008, in response to a USDA report of falling egg sets in the

chicken-industry, Pilgrim’s told the Associated Press that “[t]his is very positive news for the

industry and may signal that the industry is taking a more rationalized approach to production

heading into the fall.”

        179.    Indeed, an industry analyst noted that at the time “the industry has cut about 10 to

12 percent of its production.”

        180.    During Autumn 2008, Sanderson Farms also implemented its previously

announced “fall cuts” a month early and delayed the opening of a new deboning facility.

        181.    On October 18, 2008, Wayne Farms President & CEO Elton Maddox released a

statement (even though Wayne Farms was not a publicly traded company) announcing the closure

of the company’s College Park, Georgia plant, resulting in the layoff of over 600 employees. Mr.

Maddox cited “changing market conditions” and a need to “maximize efficiencies” as justification

for the plant closure.

        182.    On a November 10, 2008 earnings call, Tyson CEO Dick Bond claimed that Tyson

would not be making additional production cuts because it had already done its part to reduce

industry supply with prior production cuts, citing the company’s focus on “supply and demand.”

Yet despite protestations to the contrary, Tyson, in fact, substantially reduced production in

December 2008. First, on December 18, 2008, Tyson announced the canceling of a deboning

contract with Petit Jean Poultry at Petit’s Little Rock, Arkansas processing plant that resulted in

the layoff of 700 Petit employees. Second, by December 23, 2008, it was reported that Tyson had

cut its production by 5%. Asked by a reporter about the cuts, Tyson spokesman Gary Mickelson



                                                 57
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 62 of 128 PageID #:262903




stated that “[w]hile we would rather not share details of our current poultry production levels, we

can tell you we continue to closely evaluate market conditions in an effort to match customer

demand with our supply.” Tyson also noted that it had reduced production “in recent years through

the closing or sale of poultry plants and by running the company’s remaining operations at reduced

capacity utilization.”

       183.    On January 28-30, 2009, Defendants’ senior executives attended the 2009

International Poultry Expo in Atlanta, Georgia.

       184.    In a February 18, 2009, interview, Tyson Senior Group Vice President Donnie

Smith noted that “[a]cross our industry, we’re down about six percent versus where we were a

year ago. We’re seeing an impact from that on market prices . . . the industry fundamentals are

improving.”

       185.    In late February 2009, a report noted that Pilgrim’s had cut another 9-10% of its

production. According to the same report, Tyson told the audience at a February 2009 investors’

conference that it did not intend to reduce its production further because “[u]sing WATT

PoultryUSA data on ready-to-cook (RTC) pounds, our numbers have declined 5-7% from 2000

to 2008 on RTC pounds while at the same time the industry has grown 31%. Over time, we have

done plenty of cutting back.” In other words, Tyson felt it had already taken its fair share of

needed production cuts, so competitors needed to take any further action. However, as indicated

below, Tyson’s statements about not reducing production appear to be posturing, because

generally Tyson did reduce its production during the 2008-2015 time period in line with other

producers, apparently hoping the threat of it not reducing production would lead other producers

to reduce production first.




                                                  58
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 63 of 128 PageID #:262904




         186.   By February 25, 2009, Sanderson Farms told The Morning News of Northwest

Arkansas that it had made cuts to its supply of chickens by processing smaller chickens and

running its plants at lower capacity utilization rates. Sanderson Farms also told a group of

investors around this time that “[b]ecause we don’t expect much help from the demand side,

chicken market improvement will have to come from supply cuts.”

         187.   Similarly, t h e CEO o f S i m m o n s F o o d s ( a n o n - p u b l i c c o m p a n y ) Todd

Simmons noted in a February 25, 2009, interview that “[w]e are seeing lower demand in the

food-service customer base. We have made adjustments in bird weights to ensure our production

meets with our customer’s needs.”

         188.   Seeing further cuts from smaller producers in the industry led Pilgrim’s to

announce historically large cuts to its production on February 27, 2009. In a press release

announcing the closure of three processing plants located in Douglas, Georgia, El Dorado,

Arkansas, and Farmerville, Louisiana, Pilgrim’s stated the plants were “underperforming” and

said the closures would “improve the company’s product mix by reducing commodity

production and to significantly reduce its costs in the midst of an industry-wide oversupply of

chicken and weak consumer demand resulting from a national recession.” Pilgrim’s also stated

that the idling of these three plants would reduce its total pounds of chickens produced by

9-10%.

         189.   Overall, “[a]t least 11 companies reported reductions in weekly ready-to-cook

production in 2008,” including Defendants Tyson, Pilgrim’s, Perdue, Simmons, Raeford, Cagle’s

(later bought by Koch Foods), O.K. Foods, Harrison, GNP Company (now owned by Pilgrim’s)

and Co-Conspirator George’s. Other companies reduced their planned production levels or

delayed the planned opening of new chicken complexes.



                                                    59
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 64 of 128 PageID #:262905




                    (c)       Defendants’ Chicken Production Cuts, from 2008 to Early 2009,
                              Included Unprecedented Reductions to Chicken Breeder Flocks

       190.    As noted above, in 2008, Defendants ended a decades-long trend of annual

additional chicken production, surprising industry observers. What makes the production cuts in

2008 and early 2009 remarkable is that chicken producers did not just reduce the pounds of

chickens they produced – they also went further up their supply chains than ever before to restrict

their ability to ramp up production for years into the future. While previous downturns had led

some producers to use short-term methods to reduce overall pounds of chickens supplied to the

market, in 2008, Defendants took their reductions to the next level by substantially reducing

their breeder flocks, as shown in the highlighted section of the graph below:




                                                60
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 65 of 128 PageID #:262906




       191.    The effect of the supply cuts on chicken pricing in 2008 and the first months of

2009 was clear – during the worst recession in generations, chicken prices rose through mid to late

2008, staying at or near all-time highs until late 2009. For instance, by May 28, 2009,

Sanderson Farms reported strong profits that were twice the estimates of Wall Street analysts,

which according to one industry publication was “aided by production cuts and lower feed costs

that offset still-weak demand.”

       192.    Similarly, at a May 14, 2009, BMO Capital Markets conference in New York City,

interim Tyson CEO Leland Tollett noted that “poultry market fundamentals had improved.

Pullet placements, an[] indication of future broiler supplies, have been down the past five

months compared to the same period last year. Egg sets continue to run six percent or more

below year ago levels and cold storage inventories of poultry have declined about 20 percent

since peaking in November 2008.”




       193.    During 2009 and 2010, Defendants’ senior executives continued to meet with one

another at trade association meetings and industry events, such as the National Chicken Council

and the International Poultry Expo. For instance, at the National Chicken Council’s October

2009 Annual Conference, one industry analyst wrote that participants had emphasized continued

“production discipline,” Defendants’ euphemism for limiting chicken supply.

       194.    However, as prices continued to rise during late 2009 and early 2010, producers

started increasing production in response to the higher prices just as they had done in previous

decades – although, because of 2008 and 2009’s unprecedentedly deep and early breeder flock

culls, this temporary spike in production took months to effectuate, rather than the few weeks it



                                                61
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 66 of 128 PageID #:262907




would have taken had producers killed off their breeder flocks at the rates and times at which they

had done so in the past. The rising production by producers in early 2010 led to a reported

oversupply of chickens that began to depress prices by late 2010. It was time for Defendants to

revamp their faltering conspiracy to make it more effective. Defendants had learned the value of

coordinated supply reductions in 2008; they were quick to react with a new round of publicly

announced production cuts in the first half of 2011, which quickly helped prices recover.

                   (d)        Defendants’ Conspiracy, Hatched in 2008, Continued into 2011
                              With Another Round of Collective Production Cuts

       195.




       196.




       197.




       198.    On April 15, 2011, Defendant Mountaire disclosed, in a press report, the

abandonment of a planned capacity increase, with Mountaire President Paul Downes explaining




                                                62
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 67 of 128 PageID #:262908




that “the only way to higher prices is less supply. The only way to less supply is chicken companies

will shut down or cut back. . . . I think that’s what we’re going to see.” (emphasis added).

       199.    Mr. Downes’ view of the state of the chicken industry was echoed, and amplified

in grim terms, by Joe Sanderson, CEO of Defendant Sanderson Farms, who stated on a May 24,

2011 earnings call that “the deal is that the industry – forget Sanderson – the industry cannot

sustain losses like they are sustaining for a long period of time. They will – they can’t do it and

you have been observing this for years and years and the industry has been losing money since

Novemberish and balance sheets deteriorate and losses have to stop. The only way to stop losses

with $7 corn is to reduce production and get prices up. That is the rule and the law of the jungle.”

Mr. Sanderson continued, “my judgment is that there will be some others that are going to have to

make some adjustments that I believe cuts will be forthcoming in our industry based on the losses

we see in Agri Stats.” (emphasis added).

       200.    Mr. Sanderson’s comments came roughly one week after he and Lampkin Butts,

Defendant Sanderson’s President and COO, attended the BMO Farm to Market Conference in

New York City, along with the CEOs of Defendants Pilgrim’s Pride (Bill Lovette) and Tyson

(Donnie Smith). The conference included a presentation by Mr. Lovette that noted Pilgrim’s new

focus on matching production to meet demand, including by adjusting “head,” i.e., breeder flocks,

to better balance supply and customer demand.

       201.




                                                63
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 68 of 128 PageID #:262909




       202.   On a June 6, 2011 earnings call announcing it would not increase capacity in the

foreseeable future, Cagle’s – a Georgia-based integrator whose assets were bought by Defendant

Koch Foods in 2012 following Cagle’s bankruptcy – said that “the industry must lower supply in

order to offset reduced demand and to support higher market prices.” (emphasis added).

       203.   Other Defendants, including Mar-Jac and co-conspirator Fieldale Farms, also

began reducing production by cutting breeder flocks in the middle of 2011.

       204.   In June and July 2011, Defendants’ senior executives attended industry events,

including a seminar held by the U.S. Poultry & Egg Association and the 2011 Food Media

Seminar, which included a panel made up of the CEOs of Defendants Tyson (Donnie Smith), Co-

Conspirator Peco Foods (Mark Hickman), and Perdue (Jim Perdue), and Defendant Sanderson

Farms’ President and COO (Lampkin Butts).

       205.




       206.



       207.   On an August 1, 2011 earnings call, Defendant Sanderson Farms CEO, Joe

Sanderson, informed analysts that the company’s normal fall production cut of 4% beginning in

November would remain in place beyond January 2012 or until such time as demand improved.



                                              64
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 69 of 128 PageID #:262910




Mr. Sanderson also stated that it “wouldn’t surprise me if the industry makes further, deeper

reductions in egg sets in October or November . . . Nobody knows what cuts might be needed until

we get to October, but I think that the cutbacks may need to be more than the 6% in head that the

industry has in place.” (emphasis added).

       208.    A week later, Defendant Tyson’s CEO said on an earnings call that “domestic

availability must be in balance with demand before industry economics can improve. Tyson

continuously strives to match our supply to demand and as a result we made a production

adjustment in the third quarter . . . . Our goal is to match supply to demand. And following over-

production the industry experienced, we cut production in the third quarter, but those cuts have not

yet impacted the market.” (emphasis added).

       209.




       210.




                                                65
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 70 of 128 PageID #:262911




       211.




       212.




       213.   In early October 2011, Defendants’ senior executives attended the National

Chicken Council’s 57th Annual Conference in Washington, D.C. Among the discussion panels at

the event was one about the “new paradigm” in the chicken industry. The panel included senior

executives from Defendants Perdue (Clint Rivers, by then Perdue’s President of Foodservice and



                                             66
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 71 of 128 PageID #:262912




Supply Chain, after having been Pilgrim’s CEO), , Keystone (William Andersen, Senior Vice

President) and Koch Foods (Mark Kaminsky, COO and CFO). Panelists said that “the industry is

accustomed to cycles, but not one quite like the latest, and companies are going to need to adjust.

Discipline on the supply side was one suggestion. Getting better prices from retailers was another.”

(emphasis added).

       214.




       215.




       216.




                                                67
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 72 of 128 PageID #:262913




       217.    Throughout 2012, Defendants continued to meet at trade association meetings and

industry events, giving them the opportunity to discuss the impact of their collective production

cuts and otherwise monitor their conspiracy. In the first quarter of 2012, for example, Defendants’

top executives attended the National Chicken Council’s board of directors meeting in Atlanta,

which was held in conjunction with the January 25-26, 2012 International Poultry and Processing

Expo. On March 20-21, 2012, the National Chicken Council’s board of directors, which included

many of Defendants’ senior executives, met again in Washington, D.C.

       218.    In early 2012, Defendant Sanderson Farms cut its production by 4%, which

included a reduction in breeder flocks.

       219.    At USPOULTRY’s Hatchery-Breeder Clinic in January 2012 in Atlanta, Agri Stats

Vice President, Mike Donohue, noted the importance of reducing breeder flocks, stating that “if

the industry chose to do so, it could ramp up production within a 10-week period of time. The

industry could blow apart any recover[y] in the short term by filing up incubators again.” But he



                                                68
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 73 of 128 PageID #:262914




also noted that the Agri Stats data indicated that the industry was slaughtering breeder flocks at 59

to 60 weeks, instead of the typical 65 weeks. The kind of early slaughter of breeder flocks –

including, for example, the bird-age data included in the “Growth Rate Report” described above –

meant that Defendants subsequently were unable to increase production for at least eighteen

months, as they would have been able to do had they not made cuts at the top of the supply chain.

       220.    The shift in the way the industry supplied chicken was summarized in a March 2012

report published by agricultural lender, CoBank. Entitled “The U.S. Chicken Industry: Re-invented

and Revitalized” with sections captioned “‘Same-Old, Same-Old’ – No More” and “It’s a New

Ballgame,” the report noted that the:

       U.S. chicken industry has gone through the proverbial wringer, but last year appears
       to have been the low point. In recent years, the chicken companies have all lost
       money, some more than others. And five U.S. companies have exited the industry
       since 2008. As the losses mounted, the industry realized that its standard business
       practices sorely needed to be reformed. The surviving chicken companies found it
       to be not just prudent, but absolutely essential to revise those practices. The poultry
       industry today operates much differently than it did just a few years ago.

       221.    The CoBank report highlighted one of the reasons for this sea-change: the

Defendants’ reduction of breeder flocks that began in mid-2011, noting that “the recent cuts in the

hatchery flock will prevent a quick response,” with “U.S. chicken production [. . . ] on track to fall

to its lowest level in 5 years by mid-2012.” The highlighted section of the following graph shows

that these cuts bucked the historical trend of breeder flock reductions, going even deeper than the

then-unprecedented 2008-2009 cuts:




                                                 69
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 74 of 128 PageID #:262915




       222.    The sentiment of CoBank’s March 2012 report was mirrored by Pilgrim’s CEO,

Bill Lovette, on an April 27, 2012 earnings call, where he reported that “the die is cast for 2012,”

and that “we’re comfortable that the industry is going to remain constrained.” (emphasis added).

       223.    Trade association meetings and industry events in the middle of 2012 gave the

Defendants additional opportunities to meet and discuss the effect of their collusive efforts to

reduce production. Examples of these opportunities to conspire included Urner Barry’s annual

marketing seminar, from April 29 – May 1, 2012, the National Chicken Council’s board of

directors meeting in Lake Tahoe on June 21, 2012, and the July 15, 2012 meeting of the National

Chicken Council’s marketing committee in Stowe, Vermont. Each of these meetings were

attended by a number of Defendants’ senior executives.



                                                70
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 75 of 128 PageID #:262916




       224.



       225.    On August 28, 2012, Defendant Sanderson Farms announced a further 2%

production cut.

       226.    By September 2012, Defendants’ 2011 production cuts, particularly their reduction

of breeder flocks, had resulted in increased prices for Plaintiffs. The higher chicken prices seen in

the market by September 2012 were not justified by the costs of Defendants’ primary inputs, corn

and soybean meal, which by the fourth quarter of 2012, had dropped significantly in price

following near-record highs in the summer of 2012.

       227.




       228.    On October 10-11, 2012, the National Chicken Council held its annual meeting in

Washington, D.C. Among Defendants’ senior executives attending the meeting were the President



                                                 71
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 76 of 128 PageID #:262917




of co-conspirator Fieldale Farms (Thomas Hensley) and CEO of Defendant O.K. Foods (Paul

Fox). Messrs. Hensley and Fox participated in an “Industry Outlook Panel” where participants

discussed the question of what the industry “learn[ed] from 2011 and how will the industry apply

those lessons in 2012 and 2013.” (emphasis added).

                    (e)       Drastically Reduced Breeder Flocks Boost Chicken Prices and
                              Raise Defendants’ Profits to Record Levels

       229.    For most of the remainder of 2012 through 2016, Defendants reaped the benefits of

their coordinated supply restraints as prices rose and profits soared to record levels. During this

time, Defendants’ executives repeatedly heralded the industry’s newly found supply “discipline.”

For example, on a May 3, 2013 investor call, Pilgrim’s Pride CEO, Bill Lovette, said that:

       Obviously, revenue is going to be a function of price, in part, and in this case a big
       part; and obviously, price is going to strengthen as supply continues to be
       disciplined and constrained . . . So I think the industry is doing an admirable job in
       being disciplined on the supply side and I think we’ve got a combination where we
       combine that discipline with strong demand for product and that’s why you’ve seen
       the pricing environment that we’re now enjoying. . . . I believe the industry has
       learned over the past three to five years that chicken economics is going to be
       driven by the supply and demand of chicken and not necessarily what corn or
       soybean meal costs. I think I’m confident to say, we’ve figured that out and we’re
       doing a good job of balancing supply and demand. (emphasis added).

       230.    On the May 3, 2013 investor call, Mr. Lovette specifically referenced the continued

importance of restraining the industry’s breeder flocks:

       I only know what we’ve seen happen in the past. Now, certainly, this summer if
       the industry chooses to grow the breeder supply significantly, that’s definitely going
       to impact 2014. What I’m saying is, so far, we’ve seen no indication that the
       industry plans to grow the breeder supply and as a matter of fact, it’s actually
       shrunk. . . . I’ll reiterate that I think the industry has learned that the economics of
       our business is tied very closely to the supply of chickens and we’ve done a good
       job so far of maintaining discipline such that even paying nearly $8.50 for corn,
       we’ve been able to be profitable as an industry. (emphasis added).

       231.    On October 4, 2013, Defendants’ CEOs and other senior executives met at the

annual meeting of the National Chicken Council in Washington, D.C., where a panel, including


                                                 72
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 77 of 128 PageID #:262918




the CEOs of Defendants Tyson (Donnie Smith) and Simmons Foods (Todd Simmons), was

“chipper about the prospects for their industry in the next few years.”

        232.    Defendants had reason to be positive. For example, on a February 21, 2014 earnings

call, Pilgrim’s Pride CEO, Bill Lovette, reflected on what had led to the company’s record

earnings. Mr. Lovette noted that “I think the one thing that creates . . . has created the stability is

the discipline of the industry to not allow profitability in the past to drive supplies in the future . .

. . And I think that discipline really . . . is the one ingredient that has made for more stable earnings

that we have seen.” (emphasis added).

        233.    At a March 12, 2014 industry conference, Tyson CEO, Donnie Smith, told

attendees that a “meaningful change” in chicken production would not occur until the second half

of 2015, a statement he could confidently make because Defendants’ unprecedented 2011-2012

cuts in breeder flocks made it impossible for them to “meaningfully change” chicken production

any sooner.

        234.




        235.    An October 2014 CoBank analysis noted that Defendants’ strategy of targeting

breeder flocks paid dividends during 2013 and 2014. According to the report:

        [P]roduct demand should remain robust through the rest of this year and well into
        2015, bolstered by a gradually improving domestic economy, continued strength in
        export demand, and the towering prices of beef and pork. Broiler production,
        however, has been slow to respond, with integrators having had problems
        expanding the number of chicks placed for growout. Broiler meat production is on
        track to grow just 1.5 percent in 2014 from a year ago, with a similarly modest gain
        expected for 2015. Producers have been somewhat constrained in their attempts to
        expand the nation’s chicken flock by the limited supply of broiler hatching eggs.


                                                   73
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 78 of 128 PageID #:262919




       When the broiler-producing industry reduced production in 2011 and 2012, the
       hatchery supply flock was also reduced, and it has not yet been rebuilt to prior
       levels. Following seven months of [Year-over-Year (“YoY”)] declines, the number
       of chicks placed for growout finally posted a modest 1 percent YoY gain in August.
       However, it will take another 6-9 months for integrators to rebuild the supply of
       broiler hatching eggs in preparation for expanding the overall flock, so significant
       growth in broiler production will not materialize until late 2015 or early 2016.

The October 2014 CoBank report also noted the effect of these production cuts, stating that

wholesale prices for chicken “have risen to unusually high levels.”

       236.     During a February 12, 2015, earnings call, Pilgrim’s President & CEO Bill Lovette

summed up the restriction of supply which Defendants had implemented since 2008: “I looked at

some numbers supplied by Agri Stats earlier in the week and found some interesting facts. If you

go back to 2008, the industry slaughtered 8.35 billion head. And by 2011, that slaughtered head

had declined by approximately 8% to 7.7 billion. And it’s actually remained about that same level

through 2014 at about 7.7 billion. If you look at live weight pounds produced, it was 47.1 billion

in 2008. It declined to 45.06 billion in 2011. And in 2014, for the first time since 2008, it reached

47.3 billion, so only 200 million more pounds above 2008 levels. And then on the average weight

side, the average weight in 2008 was 5.64, and it’s averaged just above 6 from 2011 through 2014.

So with all of that data in mind, what it tells me is the industry remains fairly disciplined on the

supply side and demand has been increasing for chicken against the backdrop of increasing beef

and pork supplies.”

       237.    The year 2015, like 2014, was a banner year for Defendants’ profits resulting from

their conspiracy. Watts PoultryUSA’s March 2016 issue noted, for example, that Defendant Tyson

had achieved “record earnings and sales in fiscal year 2015 . . . . posting $40.6 billion in sales,

including ringing up higher chicken sales. Yet, Tyson lowered chicken production in 2015. What’s

at work here? This paradoxical performance, in part, reflects the fact that Tyson, along with other



                                                 74
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 79 of 128 PageID #:262920




top U.S. broiler companies, is redefining its business model to achieve profitable growth.” The

true explanation for the 2015 performance of Tyson and its competitors, however, was the

conspiracy alleged in this Complaint.

       238.    This trend continued into 2016. With the notable exception of the Georgia Dock,

chicken prices declined in 2016, but significantly less than input costs. Defendants maintained

artificially high chicken prices and high profitability during 2016 by exercising “discipline” on the

supply-restriction mechanism of their conspiracy.

       239.    For instance, during an April 2016 earnings call, an analyst noted that Pilgrim’s

CEO, Bill Lovette, “mentioned that you think the industry domestically has been much more

disciplined than they have been in the past, I’m wondering if you could just elaborate a little bit

more on what sort of drives that view and then maybe what gives you confidence that this

discipline will hold.” Mr. Lovette responded, “[w]hat drives the view is the actual numbers that

we see, ready to cook pounds are up about 3.1% year to date. If you look at placements year to

date, they’re up 1%, egg sets up 0.7%, hatchery utilization actually declined in Q1 to 91%. So in

the phase of coming off two of the most profitable years in the industry, we’re not seeing, not

realizing large amount of production increases.”

       240.    Tellingly, Pilgrim’s CFO Fabio Sandri added immediately after Mr. Lovette’s

comments that “what drove that I believe it is that [the] industry is more geared towards

profitability rather than just market share or field growth.” (emphasis added). In other words,

Defendants were no longer competing with one another to gain market share by growing their

companies as one would expect in a competitive market, but instead, worked collectively to

increase profitability by being “disciplined” in terms of supply growth.




                                                 75
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 80 of 128 PageID #:262921




        241.    Defendants also kept up the regular use of signaling one another to perpetuate their

collusion during 2016 by using the code word “discipline” to note their continued adherence to the

supply-restriction mechanism of their conspiracy by keeping breeder flocks low. For instance,

during a February 2016 earnings call, Pilgrim’s CEO, Bill Lovette, noted that:

        [T]he industry continues to be disciplined in terms of U.S. supply. Although
        monthly pullet data tend to be volatile and have occasionally been at the high end
        of our expectations, we see modest growth of the breeder flock, and more
        importantly, little to no increase in egg sits [sic] and chick placements as a positive.
        We believe that at least part of the reason is because chicken producers are being
        disciplined and are much quicker to react than in the past and in adjusting supply
        growth to the actual market conditions. (emphasis added).

        242.    Other CEOs also had to try to explain the marked shift in the chicken industry’s

profitability in recent years, after the decades-long pattern of boom and bust regarding chicken

pricing and profitability.

        243.    During a February 2016 Sanderson Farms earnings call, BMO Capital Markets

analyst Ken Zaslow noted the industry’s history of volatility in pricing and profitability for chicken

companies, questioning if there was “any changing of the industry dynamic” that had occurred.

Sanderson Farms CEO Joe Sanderson replied “we might be at a capacity wall, you know? . . .

Since back in 2007 . . . there are three or four plants shuttered . . . It does feel different.”

        244.    On an analyst call on May 26, 2016, Mr. Sanderson echoed his earlier statements

about how much the industry had changed since 2007, noting that “when you go back and look

and see how many eggs are being set right now and you go back and look at what the industry will

[sic] set in 2007 . . . egg sets in 2007 were 220 million eggs a week, and we’re setting 208 million,

209 million, 210 million eggs a week.” Mr. Sanderson’s comments about egg sets were amplified

by Pilgrim’s CEO Bill Lovette later that summer, stating on a July 28, 2016 analyst call that “I

think what we have seen with egg sets is absolutely a testament to the discipline of our industry

that we’ve seen in the last really two to three years.”

                                                   76
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 81 of 128 PageID #:262922




        245.    On the July 28, 2016 call, Mr. Lovette also commented on Defendants’ continued

restraint of breeder flock population, noting that “the breeder flock in total is only up about 0.5%”

over the same time period, and ended the analyst call describing the “positive notion [we] have

about the discipline that we continue to see exhibited by the entire industry,” which “gives us more

confidence that we’re going to do the right thing with respect to maintaining that discipline. . . .and

. . . gives us confidence that we’re going to continue to be disciplined as an industry.”

        246.    On an August 8, 2016 earnings call, Tyson’s former CEO Donnie Smith – who was

then transitioning the CEO role to Thomas Hayes, the company’s former Chief Commercial

Officer who became the CEO in late 2016 – stated that “our chicken business is . . . it continues to

do great,” a comment seconded by Mr. Hayes, who said about the company’s chicken business

that “year-over-year, we’re doing great . . . all that business is very profitable to us.”

                Another of the Conspiracy’s Mechanisms: Collusively Manipulating the Georgia
                Dock Benchmark Price Index

        247.    Defendants’ successful efforts to boost chicken prices by collectively reducing

supply was buttressed in the latter years of their output-reduction scheme, by collusively

manipulating the Georgia Dock benchmark price index, a chicken industry pricing benchmark

referenced and/or contained in contracts, pricing sheets, invoices, purchase orders, verbal

agreements, or informal written agreements, between Defendants and a significant proportion of

their customers, including Plaintiffs. The Georgia Dock, USDA Composite, and Urner Barry all

measure the same (or very similar) size and grade of chicken.5 The Georgia Dock benchmark price

index, like the other two indices, sets prices for both the “whole bird” and various parts of the


5
   Unlike the other indices, the Georgia Dock benchmark price did not include freight or
transportation costs. At its inception, the Georgia Dock benchmark price was known as the
“Georgia F.O.B. Dock” price; the Georgia Dock was “F.O.B.” the supplier’s shipping dock,
meaning that the buyer was responsible for paying the freight.


                                                  77
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 82 of 128 PageID #:262923




chicken (wings, tenders, leg quarters, thighs, drumsticks and breasts) using the same pricing

methodology. The “whole bird” price is the baseline for pricing all parts of a chicken.

       248.    Buyers, including Plaintiffs, relied on the Georgia Dock benchmark price index

because they believed it accurately reflected the market price for the chicken they bought —

especially since the Georgia Dock was an industry-accepted benchmark price index for wholesale

chicken prices that was, according to an internal memorandum drafted by the Florida Attorney

General’s office as part of its investigation, “meant to reflect the market price of chicken.” And,

much like the world’s largest banks came together to manipulate numerous financial benchmarks

(such as LIBOR), the Georgia Dock Defendants came together to manipulate the Georgia Dock

benchmark price index.

       249.    Compared to the other two indices available to chicken buyers, there were

significant differences in how the Georgia Dock benchmark price index was compiled that made

it highly susceptible to manipulation by the Georgia Dock Defendants, who are the ten chicken

producers that submitted price quotes to the GDA for inclusion in the index.

                   (a)        The Georgia Dock Pricing Methodology and Its Susceptibility to
                              Manipulation

       250.    Until late 2016, the Georgia Dock pricing methodology was not publicly available.

Chicken buyers, including Plaintiffs, certain of whose transactions with Defendants were based on

the Georgia Dock whole-bird price, mistakenly believed it reflected the actual market price of

chicken. Moreover, because (until August 2016) the USDA also published the Georgia Dock

benchmark price alongside the USDA Composite, many chicken buyers erroneously believed the

Georgia Dock price to be a USDA price.

       251.    In addition, Defendants falsely represented that the Georgia Dock benchmark price

is based on a complicated “algorithm” from the GDA that takes into account various factors, such


                                                78
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 83 of 128 PageID #:262924




as bird weights, weather, mortality rates, and demand. Plaintiffs were misinformed that the

Georgia Dock benchmark was supposed to be based on the Georgia Dock Defendants’ actual sales

prices as reported to the GDA. But neither was true: there was no complicated “algorithm,” nor

did the Georgia Dock Defendants report their true prices to the GDA, agreeing instead to

intentionally report false, artificially high (or artificially stabilized) prices. The reality was that

the Georgia Dock price was simply whatever the Georgia Dock Defendants said it was.

Hypothetically, if one week the Georgia Dock price was $1.75, and the following week the Georgia

Dock Defendants told the GDA that the sales price of their chicken was now $2, the Georgia Dock

price was $2 – and the prices that Plaintiffs and others paid for chicken increased commensurately.

       252.    In compiling the Georgia Dock benchmark price, there was no team of economists

or statisticians surveying buyers and sellers in the national chicken market. Unlike the USDA

Composite or Urner Barry, which use data from numerous producers and buyers on both sides of

the market, the Georgia Dock reflected prices sourced solely from a handful of producers. The

Georgia Dock Defendants are nine producers whose price quotes went into the Georgia Dock

index, namely (ranked by their market share in Georgia, which dictated how much weighting each

producer’s quote was given in compiling the Georgia Dock benchmark price): Pilgrim’s Pride

(33%); Tyson (14%); Perdue (9%); and Sanderson Farms, Koch, Claxton, Mar-Jac, Harrison and

Wayne Farms, each with a 5% market share. Co-conspirator Fieldale (with 14% market share in

Georgia) also provided price quotes to the Georgia Dock Index.

       253.    Once a week, a single GDA employee, Arty Schronce, would call the same ten

individuals at the Georgia Dock Defendants to collect price quotes, which were supposed to reflect

their actual sales prices. He weighted each producer’s price quote by its above-referenced relative

market share (referred to by the GDA as that company’s “voice”).



                                                  79
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 84 of 128 PageID #:262925




       254.    Mr. Schronce, who began compiling the Georgia Dock Defendants’ price quotes in

2012 following the retirement of his predecessor, first made a preliminary calculation based on the

single price quotation from each company. Then “[a]ny company that provides a whole bird quote

that is more than one cent above or below the initial dock price calculation will not be included in

the calculation for the whole bird dock price that week. Its voice is taken out of the formula and

the dock price is recalculated without it.” This so-called “one-cent rule” is, according to internal

GDA documents, meant “to shield [] one company having the ability to greatly influence the price

up or down.”

       255.    Nothing was done to verify or substantiate these numbers. There was no “double-

verification;” customers were never contacted to check to see if the producers’ prices were

legitimate. The entire process was based on unverified, verbal “price quotes” from the same small

set of chicken producers (the Georgia Dock Defendants) submitted each week to a single GDA

employee – a methodology that the Florida Attorney General’s office concluded was “susceptible

to manipulation.”

       256.    The price quoted by each Georgia Dock Defendant to the GDA was based on 2.5-

to-3 pound whole chickens, but only a handful of the Georgia Dock Defendants actually processed

2.5-to-3 pound birds in Georgia, so, according to internal GDA documents, the Georgia Dock

Defendants were “supposed to adjust their whole bird quote as if they are producing that sized

bird.” Once the final Georgia Dock whole bird price was calculated, the GDA then used a formula

to calculate prices for different chicken cuts and parts based on the whole bird price the Georgia

Dock Defendants provided to the GDA each Wednesday.

       257.    To facilitate their control of the Georgia Dock benchmark price, the Georgia Dock

Defendants convinced the GDA to convene a secret “Advisory Board” composed of senior



                                                80
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 85 of 128 PageID #:262926




executives from eight of the ten Georgia Dock Defendants to advise the GDA on the Georgia Dock

price. From at least September 2012 through 2016, the Advisory Board included Gus Arrendale

(CEO, Fieldale Farms), Mike Welch (CEO and President, Harrison), Jerry Lane (Former CEO,

Claxton Poultry), Jayson Penn (EVP Sales and Operations, Pilgrim’s), Pete Martin (VP of

Operations, Mar-Jac), Vernon Owenby (Manager of Tyson’s facility in Cumming, Georgia), Steve

Clever (VP of Fresh Sales, Wayne Farms), and Dale Tolbert (VP of Sales, Koch Foods).

       258.    The existence and conduct of this secret Advisory Board was not known to chicken

buyers until November 2016 when it was first made public following a press report about a

September 2016 memorandum written by Mr. Schronce that was highly critical of the Georgia

Dock methodology. He wrote in the memorandum that he had “questions about the ‘Advisory

Board’ and its role over an office of a state regulatory agency that is supposed to be independent.

I was told I could not make any changes without clearing them with the Advisory Board.” The

Advisory Board gave the Georgia Dock Defendants a vehicle to discuss and artificially set price

quotes to ensure compliance with their price-fixing agreement.

       259.    In December 2015, the GDA began an internal review process of the Georgia Dock

pricing methodology, in large part, because the agency had “serious concerns” about the way the

index was compiled. The GDA’s internal review was not made public at the time it began, and

was not revealed until it was described in a series of press reports beginning in November 2016.

Mr. Schronce, in his September 2016 memorandum, expressed concerns that some companies have

a “larger, even outsized role in determining the Georgia Whole Bird Dock Price,” and that “[i]n

essence, they can take advantage of a high whole bird price.”

       260.    Mr. Schronce also suggested that the Georgia Dock benchmark price be eliminated

altogether because it was “a flawed product that is a liability to the Georgia Department of



                                                81
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 86 of 128 PageID #:262927




Agriculture.” Mr. Schronce’s memorandum concluded by noting that he “was told the poultry

companies know what they are doing and all I need to do is gather and consolidate the info I am

provided. However, I have come to question the validity of some of the information provided.”

The memorandum also stated that the Georgia Dock Defendants gave “lackadaisical and rude

responses to my requests for information,” such as responding “just keep ‘em the same” when

asked for a company’s updated price quote.

       261.    Under pressure from the USDA, and realizing that the Georgia Dock pricing

methodology raised significant antitrust concerns, the GDA attempted to revise the methodology

in the autumn of 2016. After the Georgia Dock Defendants balked at the GDA’s new methodology

– which required them to verify and attest to the accuracy of their price quotes – the GDA halted

the Georgia Dock benchmark price index altogether when it did not receive sufficient price quotes

to compile the index. The last Georgia Dock benchmark price was published by the GDA on

November 23, 2016. However, for at least three months after the last Georgia Dock price was

published by the GDA, certain Defendants, including at least Pilgrim’s, continued to use the

November 23, 2016 benchmark price of $1.0975/lb. to set their wholesale prices to chicken buyers,

including Plaintiffs.

                    (b)       Georgia Dock Prices Diverged from the USDA Composite and
                              Urner Barry Price Indices Beginning in 2013

       262.    In early 2013, at roughly the time increased prices began to take hold as a result of

Defendants’ mid-2011 breeder flock reductions, the behavior of the Georgia Dock index

significantly changed. The changes resulted from the conspiracy by the Georgia Dock Defendants

to agree on artificial prices quoted to the GDA for inclusion in the Georgia Dock benchmark price.

       263.    Beginning in early 2013 and continuing until November 2016, the Georgia Dock

Defendants agreed among themselves to submit artificially high and identical, or near-identical,


                                                82
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 87 of 128 PageID #:262928




prices to the GDA, which allowed them to continually increase, and successfully stabilize, chicken

prices tied to the Georgia Dock benchmark price index.

       264.    Historically, the Georgia Dock benchmark price was highly correlated to the prices

in the USDA Composite and Urner Barry indices; the movement (i.e., volatility) of the Georgia

Dock price mirrored the patterns of the other two indices (e.g., prices go up or down depending on

market forces, such as supply and demand). This changed in 2013, when the price volatility that

had marked the Georgia Dock (and which still marks the other two indices) largely disappeared.

Georgia Dock prices mostly stabilized, while prices in the other two indices remained volatile.

       265.    Starting in 2013, monthly price volatility in the Georgia Dock markedly decreased,

particularly with respect to downward price movements (i.e., when prices dropped, they dropped

far less drastically than they had prior to 2013). This near-disappearance of price volatility was

unique to the Georgia Dock – both of the other price indices stayed volatile while the Georgia

Dock remained stable, as reflected in the following graph, which compares prices of the various

indices both before and during the relevant period:




                                               83
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 88 of 128 PageID #:262929




       266.    Beginning in 2013, the Georgia Dock benchmark price began to behave in a

markedly different manner due to Defendants’ price-fixing conspiracy. Starting in early 2013, the

Georgia Dock mechanism of Defendants’ conspiracy kicked into high gear, as the Georgia Dock

price – for the first time ever – became negatively correlated with the other two price indices (i.e.,

the Georgia Dock price increased while prices in the other two indices decreased). This marks a

dramatic change from 2002 to 2012, where all three indices were positively correlated with each

other (i.e., they moved up and down together).6

       267.    After at least a decade of high correlation with the USDA Composite and Urner

Barry indices, the Georgia Dock benchmark price diverged dramatically from the other two indices



6
 After 2013, the USDA Composite and Urner Barry indices remained positively correlated with
each other.


                                                  84
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 89 of 128 PageID #:262930




in 2013 and thereafter – Georgia Dock prices were far more stable, and substantially higher, than

the USDA Composite and Urner Barry prices. The stability and level of Georgia Dock prices from

2013 through November 2016 was the direct result of Defendants’ conspiracy.

       268.




C.     The Structure and Characteristics of the Chicken Market Make It Highly Susceptible
       to Collusion

       269.    Highly Concentrated Market with Vertically Integrated Producers. A

concentrated market, such as the U.S. chicken market, facilitates the operation of a cartel because

it is easier to coordinate behavior among possible co-conspirators and more difficult for customers

to avoid the effects of collusive behavior. Defendants collectively control nearly 90 percent of the

U.S. wholesale chicken market. The U.S. chicken industry is almost entirely vertically integrated,

with Defendants (known as “integrators”) owning, or tightly controlling, each aspect of breeding,

hatching, chick-rearing, feeding, processing, and selling.

       270.    Inelastic Demand at Competitive Prices. Inelastic demand means that increases

in price result in limited declines in quantity sold in the market. In order for a cartel to profit from


                                                  85
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 90 of 128 PageID #:262931




raising prices above competitive levels, demand must be inelastic at competitive prices, which

allows cartel members to raise prices without seeing a decline in sales revenue. Industry studies

show that in the U.S. chicken market, not only is the demand for chicken inelastic, it has become

increasingly more inelastic over the past 40 years. In connection with a joint DOJ-USDA workshop

on the poultry market in 2010, agriculture economist, Dr. Michael Dicks, presented research

demonstrating how vertical integration incentivizes chicken producers to implement supply

restrictions, stating that in the U.S. poultry industry “vertical coordination allows integrators to

manage excess capacity to manage price. Integrators can minimize the effect on producers by

increasing the time between collection and delivery of birds or reducing the number of flocks per

year…Because of the inelastic nature of the supply and demand a reduction in supply will produce

an outcome more preferable to the industry than maintaining supply with a lower price.”

       271.    Existence of Numerous Trade Associations and Access to Competitors’ Data

through Agri Stats. The existence of industry trade associations makes a market more susceptible

to collusive behavior because they provide a pretext under which co-conspirators exchange

sensitive company information, such as pricing and market allocation. Industry trade associations

also provide mechanisms for sharing information, and monitoring, deterring, detecting and

punishing cheating. The following U.S. chicken industry trade associations, all of which count all

or nearly all Defendants as members, allowed Defendants to coordinate their price-fixing and

supply restriction conspiracy: National Chicken Council, United States Poultry & Egg Export

Council, U.S. Poultry & Egg Association, Georgia Poultry Federation, North Carolina Poultry

Federation, and Poultry Federation (representing chicken producers in Arkansas, Missouri and

Oklahoma). Indeed, according to Communication in Poultry Grower Relations: A Blueprint to

Success, a book written by a management consultant affiliated with the U.S. Poultry & Egg



                                                86
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 91 of 128 PageID #:262932




Association, “representatives from the various [chicken producers] readily share information while

attending the numerous seminars offered by the U.S. Poultry & Egg Association, National Chicken

Council” and other trade groups, further noting that “industry leaders realize the industry’s

tremendous potential, and their spirit of cooperation is based on knowing that which is good for

individual companies is good for the industry.”

       272.




       273.




       274.




                                                  87
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 92 of 128 PageID #:262933




       275.




                                        88
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 93 of 128 PageID #:262934




       276.    Defendants also accessed each other’s above-described data through co-Defendant

Agri Stats to monitor cheating, if any, in the conspiracy. Agri Stats acted as an active facilitator of

Defendants’ cartel.

       277.




       278.




       279.




       280.




                                                  89
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 94 of 128 PageID #:262935




       281.




       282.




                                        90
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 95 of 128 PageID #:262936




                                        91
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 96 of 128 PageID #:262937




                                        92
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 97 of 128 PageID #:262938




                                        93
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 98 of 128 PageID #:262939




                                        94
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 99 of 128 PageID #:262940




       283.    High Barriers to Entry. The intended effect of a conspiracy to fix prices, either

explicitly (as is the case here with the Georgia Dock benchmark price index) and through

restricting supply (which Defendants also did) is to generate higher profits for the participants. The

normal impact of the artificially higher profits is to draw other profit seeking companies into the

market. In industries with substantial barriers to entry, such as the U.S. chicken market, however,

companies—such as Defendants—are able to raise prices above competitive levels and still earn

above-normal levels of profits.

       284.    The existence of high entry barriers in the U.S. chicken market is demonstrated by

the trend of increasing consolidation, with larger vertically integrated companies increasing their

control over the industry. Beyond the issue of vertical integration, there is a wide range of

government food safety, worker safety, and environmental regulations that must be addressed by

any new entrant into the chicken market. The existence of low, and highly variable, profit margins



                                                 95
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 100 of 128 PageID #:262941




 also act as significant barriers to entry. With such barriers to entry, companies that have the

 available resources and significant start-up capital to enter the market and benefit from economies

 of scale are able to reduce their average cost by producing more. Companies already in the market

 – such as Defendants – are motivated to exclude other companies from the market to maintain their

 coordinated supply restriction conspiracy, and ultimately keep prices at artificially inflated levels.

 D.     Defendants Collusively Adopted Additional Strategies to Reinforce Their Conspiracy

        285.    Defendants collectively adopted several strategies to buttress and sustain their

 conspiracy.

                A Collective Shift Away from Long-Term Fixed-Price Contracts

        286.    First, starting in 2008, the Defendants moved away from long-term fixed-price

 contracts to shorter-term contracts with variable pricing pegged to one of several publicly available

 price indices (including the USDA composite Urner-Barry, and the Georgia Dock). A coordinated

 move away from fixed price contracts to contracts permitting prices to fluctuate with an indexed

 public market price helps facilitate an antitrust conspiracy. See In re High Fructose Corn Syrup

 Antitrust Litig., 295 F.3d 651, 659 (7th Cir. 2002). Defendants’ shift indicates that they anticipated

 higher prices resulting from their production cuts, and wanted the flexibility to take advantage of

 such increased prices.

        287.    Starting around January 2008, senior executives from Koch Foods, Pilgrim’s,

 Perdue, Sanderson Farms, and Tyson publicly announced an effort to reduce annual fixed-price

 contracts. This change coincided with Defendants’ efforts to reduce chicken industry supplies so

 as to drive chicken market prices higher.

        288.    On January 28, 2008, Tyson CEO Dick Bond announced on an earnings call that

 Tyson was looking at shortening its fixed price contracts, and by June 2009 Tyson reported it had

 “dramatically” shortened the amount of fixed-price contracts over 90 days.

                                                  96
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 101 of 128 PageID #:262942




        289.    On January 29, 2008, Pilgrim’s CFO Rick Cogdill reported on an earnings call that

 Pilgrim’s had started moving away from fixed-price contracts, noting that “in a situation like where

 we are now where we need to drive commodity prices up, that [i.e., having less fixed price

 contracts] is going to give us the opportunity for more immediate benefit to our P&L than what

 we would have had say, historically three year[s] ago, when a higher percentage was fixed price.”

 Pilgrim’s later reported that by March 2012, it had reduced its exposure to fixed price contracts,

 with most contracts now market-based or including a reset provision linked to the underlying

 commodity. By 2014, Pilgrim’s reported that less than 5% of all its contracts were 12-month fixed

 price contracts.

        290.    On July 28, 2008, Perdue spokesperson Julie DeYoung told an industry

 publication that Perdue was looking to shorten its contract terms, stating, “the company is also

 seeking to raise prices and shorten its contracts.”

        291.    Sanderson Farms’ CEO Joe Sanderson noted in a July 31, 2008 earnings call that

 the industry may move towards “shorter term agreements.”

                Inter-Defendant Sales

        292.    Second, Defendants use direct purchases of chickens from one another and from

 smaller producers to meet each company’s own sales needs. In addition to exemplifying the

 commodity nature of the chicken market, these inter-Defendant sales allowed Defendants to soak

 up excess supply that could potentially depress prices in the market and facilitated the opportunity

 to expressly discuss prices with competitors. Such purchases also permitted companies to maintain

 market share despite reducing their production. In many instances large inter-Defendant purchases

 were negotiated by CEOs or other senior level executives of Defendants, thereby providing

 additional opportunities to conspire.



                                                  97
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 102 of 128 PageID #:262943




        293.    In 2011, for example, Tyson began using what was described as a “very unique

 strategy,” called “Buy vs. Grow.” Tyson’s strategy essentially treated the industry supply as

 though it were for a single unified company, rather than competing businesses that would rather

 sell self-produced product to a customer than a competitor. Tyson’s adoption of this strategy was

 indeed “unique,” because only a few years prior to adopting the “Buy vs. Grow” strategy, it had

 derided a similar strategy as a “stupid” subsidization of competitors’ growth, with a Tyson

 executive explaining on an April 29, 2008 earnings call that “I think what we said along is we’re

 going to match our supply and demand. We’re not going to cut beyond that and then go out and

 buy open market meat to subsidize other people’s growth.” Tyson’s strategic shift in 2011 to

 buying chicken on the open market is evidence that by that time, it was confident that its fellow

 cartelists would maintain their production levels as they were and not increase them.

        294.




        295.




                                                98
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 103 of 128 PageID #:262944




        296.    In a November 5, 2012, interview, Fieldale President Thomas Hensley noted his

 company was also pursuing a strategy to purchase excess supply from its competitors, stating that

 “[i]f you don’t have a home for your chickens on Monday morning, you shouldn’t have those

 chickens. Now we know where all our chickens are going. So we are buying chickens in that lower

 price area instead of selling them. So, no expansion for us.”

        297.




        298.    By the end of 2014, Tyson reported it was buying over four million pounds of

 chickens on the open market each week. Four million pounds of chicken per week is more than

 any of the 24th-30th largest chicken companies produce on a weekly basis, so the amount of

 Tyson’s purchases was quite significant.




                                                 99
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 104 of 128 PageID #:262945




        299.    During the first part of 2015, Tyson increased its Buy vs. Grow purchases by 50

 percent, expanding its purchases from competitors to unprecedented levels. Tyson announced

 plans in May 2015 to increase its Buy vs. Grow strategy to ten percent of its sales in the second

 half of 2015 and 2016. Ten percent of Tyson’s 2014 ready-to-cook pounds was 17.6 million

 pounds per week, a volume that by itself would dwarf the entire average weekly production of any

 of the 15th-30th largest chicken producers. Notably, Tyson also announced in May 2015 that it

 planned to reduce its production after July 2015 and keep it flat through 2016 by increasing its

 Buy vs. Grow purchases.

                Atypical Increases in Defendants’ Exporting of Chickens

        300.    Third, during 2013 and into 2014, Defendants found new ways to actively depress

 the size of breeder flocks, such as using the pretext of avian flu in Mexico to justify exporting flock

 chickens to Mexico to repopulate flocks rather than use such chickens to increase domestic

 production levels. Indeed, Defendants continued their program of exporting chicken hens and eggs

 to Mexico in 2015, with Tyson explicitly noting in a May 4, 2015, earnings call that it was sending

 three percent of its eggs to Mexico to “fill incubators.”

        301.    Similarly, during a July 2016 earnings call, Pilgrim’s CEO Bill Lovette noted his

 “confidence that we’re going to do the right thing with respect to maintaining [] discipline. We’ve

 certainly had the hatching egg supply to grow much more if we chose not to export those eggs. I

 think in May we exported 81 million hatching eggs or so outside of the country. The industry could

 have chosen to set some of those eggs domestically, but that was not the choice that was made.

 And so again that gives us confidence that we’re going to continue to be disciplined as an industry.”

        302.    Defendants’ coordinated exportation of chicken hatching eggs, from 2013 through

 2016, was an active effort to artificially reduce the supply of chickens in the U.S. below what it

 would have been absent their active and continued participation in an illegal antitrust conspiracy.

                                                  100
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 105 of 128 PageID #:262946




           303.   Tyson and other Defendants exported hatching eggs to Mexico and other foreign

 countries from 2013-2016 with the intent to artificially reduce the supply and increase the price of

 chickens in the U.S. The revenues Tyson and others received for exporting hatchery eggs to

 Mexico was far less than they would have generated hatching those same eggs and selling the

 chicken meat in the U.S. market. Thus, but for Defendants’ agreement and conspiracy as alleged

 in this Complaint, it would have been against Tyson’s independent economic self-interest to export

 hatching eggs to Mexico and forego higher hatching egg prices in the U.S. But Defendants’ new-

 found “discipline” ameliorated any remaining risk and resulted in higher overall U.S. chicken

 prices.

 E.        Plaintiffs’ Claims Are Timely

           304.   Plaintiffs had neither actual nor constructive knowledge of the facts constituting

 their claims for relief. Plaintiffs did not discover, and could not have discovered through the

 exercise of reasonable diligence, the existence of the conspiracy alleged herein until, at the earliest,

 late 2016. Defendants engaged in a secret conspiracy that did not reveal facts that put Plaintiffs

 on inquiry notice that there was a conspiracy to fix prices for chickens.

           305.   With respect to the manipulation of the Georgia Dock, a January 18, 2016 Wall

 Street Journal article regarding Defendants’ possible manipulation of the Georgia Dock

 benchmark price raised the possibility of collusion to artificially raise, fix, or maintain chicken

 prices using the Georgia Dock. Subsequently, a series of articles in various publications published

 between November 3 and 17, 2016, detailed for the first time that the USDA had discontinued its

 reliance on the Georgia Dock benchmark price because its input prices could not be verified.

           306.   Yet even when faced with these public revelations, Defendants continued to assert

 the fairness and accuracy of the Georgia Dock benchmark price. For example, in a November 8,

 2016, Washington Post article, Defendant Sanderson Farms represented that the Georgia Dock

                                                   101
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 106 of 128 PageID #:262947




 benchmark price was “reliable,” so as to induce purchasers of chickens to believe the benchmark

 price was not subject to illegal manipulation by the Georgia Dock Defendants. Not until November

 10, 2016, was it disclosed publicly that the Georgia Dock Defendants had formed a secret Georgia

 Dock Advisory Board that facilitated opportunities for executives to meet and also discuss their

 scheme to fix the Georgia Dock benchmark price. The existence of this board was not known to

 Plaintiffs, nor would they have been able to learn of how Defendants’ executives conducted

 themselves in their non-public Georgia Dock Advisory Board meetings.            Finally, not until

 November 17, 2016, was it publicly disclosed that the Florida Attorney General’s Office was

 investigating the Georgia Dock benchmark price and its calculation and manipulation by the

 Georgia Dock Defendants.

         307.      Defendants’ anticompetitive conspiracy, by its very nature, was self-concealing.

 Chickens are not exempt from antitrust regulation, and thus, Plaintiffs reasonably considered the

 U.S. chicken industry to be a competitive industry. Accordingly, a reasonable person under the

 circumstances would not have been alerted to begin investigating the legitimacy of Defendants’

 chicken prices.

         308.      Plaintiffs exercised reasonable diligence. Plaintiffs could not have discovered

 Defendants’ alleged conspiracy at an earlier date by the exercise of reasonable diligence because

 of the deceptive practices and techniques of secrecy employed by Defendants.

         309.      Throughout the relevant period (2008 to 2016), Defendants effectively,

 affirmatively, and fraudulently concealed their unlawful combination and conspiracy from

 Plaintiffs.

         310.      The combination and conspiracy alleged herein was fraudulently concealed by

 Defendants by various means and methods, including, but not limited to, (1) secret meetings, (2)



                                                 102
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 107 of 128 PageID #:262948




 surreptitious communications between Defendants via the wires (telephones, emails, text messages

 and other electronic communications) and in-person meetings at trade association meetings (and

 elsewhere) in order to prevent the existence of written records, (3) limiting any explicit reference

 to competitor pricing or supply restraint communications in documents, (4) communicating

 competitively sensitive data to one another through Agri Stats, a “proprietary, privileged, and

 confidential” system that kept both the content and participants in the system secret, and (5)

 concealing the existence and nature of their competitor supply restraint and price discussions from

 non-conspirators (including customers).

        311.    Defendants used code words including “discipline” and “capacity discipline” in

 their public statements to conceal their conspiracy and signal one other in furtherance of their

 conspiracy to restrain production while shielding their conspiracy from detection or suspicion.

 As alleged above, specific examples of the use of such coded language include, without

 limitation: (1) the National Chicken Council’s Annual Conference in October 2011 where a

 report reflected that panel members Clint Rivers (then of Perdue) and Mark Kaminsky of Koch

 Foods noted that “[d]iscipline on the supply side was one suggestion” to increase chicken prices;

 (2) on a May 3, 2013, earnings call, Pilgrim’s President & CEO Bill Lovette stated that “price is

 going to strengthen as supply continues to be disciplined and constrained … and “we’ve done a

 good job so far of maintaining discipline;” and (3) on a July 2016 earnings call Mr. Lovette

 noted that “I think what we’ve seen with egg sets is absolutely a testament to the discipline of

 our industry that we’ve seen the last really two to three years.”

        312.    As alleged above, in 2008, after years of boom and bust cycles of production

 leading to the regular rise and fall of prices, the price of chickens began an unprecedentedly

 steady increase that continued at least through 2016. Defendants affirmatively and falsely



                                                 103
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 108 of 128 PageID #:262949




 attributed rising prices to, among other things, increases in the price of inputs. Defendants used

 these pretexts used to cover up the conspiracy. In fact, the chicken price increases were the result

 of Defendants’ collusive conduct, which was undisclosed at the time.

        313.    During the relevant period, Defendants affirmatively made numerous misleading

 public statements falsely portraying the market for chickens as a competitive one. For example,

 Defendants provided testimony at workshops held by the U.S. Department of Justice and USDA

 suggesting the chicken industry was competitive and not subject to anti-competitive practices

 and agreements, including testimony at a May 21, 2010 workshop of a National Chicken

 Council-commissioned study by Dr. Thomas Elam, which stated that “the chicken industry is

 competitive and thriving,” and has “[i]ntense competition” that promotes “product innovation

 and lower prices for consumers.”

        314.    To explain the decreasing supply of chickens since 2012, Defendants have

 provided a variety of pretextual explanations, including: (1) a breeding issue with chickens

 during 2014, (2) a Russian ban of U.S. chicken imports starting in 2014, and (3) a 2013 shortage

 in supply due in part due to an Avian Flu outbreak in Mexico that caused a surge in demand for

 hens to repopulate chicken farms in Mexico. These explanations were pretextual in that

 Defendants sought to hide their conspiracy from discovery by blaming chicken price increases

 on these factors rather than Defendants’ own collusive conduct (including their unprecedented

 cuts to breeder flocks).

        315.    Throughout the relevant period, Defendants repeatedly also cited increasing input

 costs as a pretext for their collusion to restrain supply and increase prices. For instance,

 Defendants repeatedly claimed that input cost increases during 2008 justified chicken price

 increases. However, while corn was $5/bushel in 2005-2006 and increased to $9 by May or June



                                                  104
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 109 of 128 PageID #:262950




 2008, it quickly fell back to below $5/bushel by fall 2008. Higher chicken prices later in the

 relevant period also were not justified by increased costs of corn, which, after a temporary spike

 in the summer of 2012, were not increasing at the level that would have warranted higher

 chicken prices. Defendants, through the National Chicken Council, other trade groups, and press

 releases, speeches, and other public statements by their employees, also repeatedly and publicly

 blamed the federal government’s ethanol mandate for increased chicken prices, asserting that it

 increased their corn costs. Defendants made all of these pretextual representations so as to

 conceal their conspiracy and avoid disclosing their agreement to illegally restrain the supply of

 chickens.

        316.    By virtue of Defendants and all of their co-conspirators actively and intentionally

 concealing their above-described wrongful conduct, the running of any applicable statute of

 limitations has been (and continues to be) tolled and suspended with respect to Plaintiffs’ claims

 and causes of action resulting from Defendants’ unlawful combination and conspiracy alleged in

 this Complaint under the fraudulent concealment doctrine and/or doctrine of equitable estoppel.

        317.    Plaintiffs were members of the putative direct purchaser class action complaint

 asserted against Defendants, including, but not limited to Maplevale Farms, Inc. v. Koch Foods,

 Inc. et al., No. 1:16CV08637 (Dkt. No. 1) (N.D. Ill. Sept. 2, 2016), and as such, Plaintiffs’ claims

 were tolled under American Pipe & Construction Co. v. Utah, 414 U.S. 538 (1974), and related

 case law during the pendency of that direct purchaser class action asserted against Defendants,

 commencing at least as early as September 2, 2016.

                                  VII.    ANTITRUST IMPACT

        318.    During the relevant period, Plaintiffs purchased substantial amounts of chicken

 from one or more Defendants. As a direct and proximate result of Defendants’ above-described



                                                 105
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 110 of 128 PageID #:262951




 illegal conduct, Plaintiffs were compelled to pay, and did pay, artificially inflated prices for

 chickens during the relevant period.

        319.      As a direct and proximate consequence of Defendants’ above-described wrongful

 conduct, Plaintiffs sustained substantial losses and damage to their businesses and property in the

 form of overcharges for chickens. The full amount and forms and components of such damages

 will be calculated after discovery and presented upon proof at trial.

                   VIII. CLAIMS FOR RELIEF AND CAUSES OF ACTION

                                              COUNT I:

                        VIOLATION OF 15 U.S.C. § 1
      (AGAINST ALL DEFENDANTS FOR ALL ANTICOMPETITIVE CONDUCT)

        320.      The preceding factual statements and allegations are incorporated by reference. For

 paragraphs 321 through 325, the term “Defendants” includes Agri Stats.

        321.      In collusively fixing the prices of chicken in the United States, including rigging

 bids, fixing prices, manipulating the Georgia Dock price index, and restricting, limiting, and

 curtailing the supply of chicken in the United States, Defendants engaged in an unlawful contract,

 combination, or conspiracy that unreasonably restrained trade or commerce in violation of Section

 1 of the Sherman Act, 15 U.S.C. § 1. Plaintiffs’ injury in their business and property by reason of

 Defendants’ unlawful conduct falls within the meaning of Section 4 of the Clayton Antitrust Act,

 15 U.S.C. §15.

        322.      Defendants’ unlawful contract, combination or conspiracy had the following direct,

 substantial, and reasonably foreseeable effects on commerce in the United States: (1) prices

 charged to and paid by Plaintiffs for chicken were artificially raised, fixed, maintained, or

 stabilized at supra-competitive levels; (2) Plaintiffs were deprived of the benefits of free, open,

 and unrestricted competition in the United States chicken market; and (3) competition in


                                                  106
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 111 of 128 PageID #:262952




 establishing the prices paid for chicken in the United States was unlawfully restrained, suppressed,

 or eliminated.

         323.     Defendants’ above-described anticompetitive activities directly and proximately

 caused injury to the Plaintiffs in the United States.

         324.     As a direct and proximate result of Defendants’ above-described unlawful conduct,

 Plaintiffs paid artificially inflated prices for chicken.

         325.     As a direct and proximate result of Defendants’ above-described anticompetitive

 conduct, Plaintiffs were damaged in their businesses or property by paying prices for chicken that

 were higher than they would have been but for Defendants’ unlawful conduct, which has resulted

 in an amount of ascertainable damages to be established at trial.

                                               COUNT II:

                         VIOLATION OF 15 U.S.C. § 1
         (AGAINST THE GEORGIA DOCK DEFENDANTS FOR PRICE-FIXING)

         326.     The preceding factual statements and allegations are incorporated by reference.

         327.     In fixing, raising, and maintaining prices quoted to the GDA for inclusion in the

 Georgia Dock benchmark price index, the Georgia Dock Defendants engaged in an unlawful

 contract, combination, or conspiracy that unreasonably restrained trade or commerce in violation

 of Section 1 of the Sherman Act, 15 U.S.C. § 1. Plaintiffs’ injury in their business and property

 by reason of Defendants’ unlawful conduct falls within the meaning of Section 4 of the Clayton

 Antitrust Act, 15 U.S.C. §15.

         328.     Defendants’ unlawful contract, combination, or conspiracy had the following

 direct, substantial, and reasonably foreseeable effects on commerce in the United States: (1) prices

 charged to and paid by Plaintiffs for chicken were artificially raised, fixed, maintained, or

 stabilized at supra-competitive levels; (2) Plaintiffs were deprived of the benefits of free, open,


                                                   107
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 112 of 128 PageID #:262953




 and unrestricted competition in the United States chicken market; and (3) competition in

 establishing the prices paid for chicken in the United States was unlawfully restrained, suppressed,

 or eliminated.

          329.    The Georgia Dock Defendants’ above-described anticompetitive activities directly

 and proximately caused injury to the Plaintiffs in the United States.

          330.    As a direct and proximate result of the Georgia Dock Defendants’ above-described

 anticompetitive conduct, Plaintiffs were damaged in their business or property by paying prices

 for chicken that were higher than they would have been but for the Georgia Dock Defendants’

 unlawful conduct, which has resulted in an amount of ascertainable damages to be established at

 trial.

                                            COUNT III:

      VIOLATION OF GA. CODE ANN. §§ 16-14-4(a) AND 16-14-6 (GEORGIA RICO)
              AGAINST THE GEORGIA DOCK DEFENDANTS FOR
           ACQUIRING MONEY THROUGH RACKETEERING ACTIVITY)

          331.    The Georgia Dock Defendants violated the Georgia RICO statute, Ga. Code Ann.

 § 16-14-4(a), which makes it unlawful for any person to acquire any interest in personal property,

 including money, as a result of a pattern of racketeering activity.

          332.    The application of Georgia RICO is proper because Georgia was the locus for the

 fraud. The Georgia Dock was compiled and published from the PMN’s location in Georgia. Each

 of the Georgia Dock Defendants had plants in Georgia. The Georgia Dock Defendants knew that

 their price quotes each week to the PMN were sent into the State of Georgia. The Georgia Dock

 Defendants’ material omissions pertained to their conduct and activities in Georgia.

          333.    Each of the Georgia Dock Defendants engaged in racketeering activity as defined

 by Georgia law. In particular, and as explained below, each of Georgia Dock Defendants engaged

 in conduct that falls within the scope of three predicate acts: (1) Ga. Code Ann. § 16-14-3(5)(C)

                                                 108
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 113 of 128 PageID #:262954




 (federal wire fraud), (2) Ga. Code Ann. § 16-14-3(5)(A)(xxii) (false statements to government

 agency), and (3) Ga. Code Ann. § 16-14-3(5)(A)(xii) (theft by deception).

        334.    Each of the Georgia Dock Defendants committed at least two incidents of such

 racketeering activity that had the same or similar intents, results, accomplices, victims, or methods

 of commission or otherwise were interrelated by distinguishing characteristics and were not

 isolated incidents.   In particular, the Georgia Dock Defendants participated in the scheme

 described in this Complaint to inflate the Georgia Dock price index and thereby defraud persons

 and entities who purchased chicken based on that price index, including the Plaintiffs.

        335. The Georgia Dock Defendants’ racketeering activity falls into two categories of

 conduct: fraudulent submissions and fraudulent omissions.

        336.    Fraudulent submissions. The Georgia Dock Defendants fraudulently submitted

 false and inflated price quotes to the Poultry Market News each week from at least 2011 to the end

 of 2016. As explained in detail in this Complaint, the Georgia Dock Defendants falsely reported

 on a weekly basis prices that did not take into account their actual or converted quoted prices for

 sales of 2½- to 3-pound whole birds. When the Georgia Dock Defendants made their false

 submissions, they knew their submissions were false or acted with reckless disregard for their

 falsity. These false submissions were reasonably calculated to deceive Plaintiffs to the Georgia

 Dock Defendants’ gain, because as poultry market participants, the Georgia Dock Defendants had

 actual knowledge of how the Georgia Dock index was used, specifically in tray pack and retail

 contracts where prices were often tied to the Georgia Dock.

        337.    Fraudulent omissions. The Georgia Dock Defendants also fraudulently failed to

 disclose information to the Plaintiffs to whom they sell poultry. The facts that the Georgia Dock

 Defendants failed to disclose to the Plaintiffs were basic to their transactions with Plaintiffs. For



                                                 109
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 114 of 128 PageID #:262955




 example, the Georgia Dock Defendants failed to disclose to Plaintiffs during contract and sales

 negotiations the fact that they were manipulating and submitting inaccurate and inflated prices to

 the Georgia Dock. The Georgia Dock Defendants each had actual knowledge of the falsity of their

 Georgia Dock price or acted with reckless disregard for their falsity, because they knew the quotes

 lacked integrity and were higher than the actual prices they could have charged absent the Georgia

 Dock manipulation. The Georgia Dock Defendants’ fraudulent omissions were intended to induce,

 and did induce, a false belief and action to the advantage of the Georgia Dock Defendants and the

 disadvantage of the Plaintiffs. Each Georgia Dock Defendant owed a duty to disclose the

 foregoing to the Plaintiffs to whom they sold poultry, given their superior knowledge and the

 secretive aspect of the manipulation. Defendants’ duty to speak arose from this special relationship

 and from representations individually made to and/or through the Georgia Dock that it was a

 reliable indicator of price. The Georgia Dock Defendants benefited from Plaintiffs’ trust in the

 Georgia Dock price index as an impartial, government-issued index. Plaintiffs could not have

 discovered the truth through reasonable inquiry and/or were prevented from making such an

 inquiry given the secret nature of the manipulation.

        338.    The Georgia Dock Defendants’ conduct falls within the scope of Ga. Code Ann. §

 16-14-3(5)(C) (federal wire fraud). The fraudulent submissions and omissions discussed above

 were part of the Georgia Dock Defendants’ scheme to defraud their customers, including the

 Plaintiffs. The Georgia Dock Defendants intended to defraud those customers, who were the

 targets of the scheme to rig the index. Each of the Georgia Dock Defendants used multiple

 interstate wires in furtherance of the fraudulent scheme.       The interstate wires included (i)

 Defendants’ false submissions to the Poultry Market News and (ii) Defendants’ communications




                                                 110
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 115 of 128 PageID #:262956




 with customers to whom they sold chicken based on the Georgia Dock price index and in which

 they failed to disclose information basic to their transactions to induce a false belief to their benefit.

         339.    The Georgia Dock Defendants’ conduct also falls within the scope of Ga. Code

 Ann. § 16-14-3(5)(A)(xxii) (false statements to government agency). The fraudulent submissions

 discussed above were made to the Poultry Market News, a division of the Georgia Department of

 Agriculture, on a matter within the scope of the GDA’s jurisdiction. The Georgia Dock Defendants

 knew that the information contained in their submissions to the PMN was false.

         340.    The Georgia Dock Defendants’ conduct also falls within the scope of Ga. Code

 Ann. § 16-14-3(5)(A)(xii) (theft by deception). With respect to the fraudulent omissions discussed

 above, the Georgia Dock Defendants intentionally created and/or confirmed their counterparty

 Plaintiffs’ impressions regarding the reliability of the Georgia Dock price index that were false

 and which the Georgia Dock Defendants knew to be false. In addition, the Georgia Dock

 Defendants intentionally failed to correct their counterparty Plaintiffs’ false impressions regarding

 the reliability of the Georgia Dock price index, when they had previously created and/or confirmed

 those false impressions. Finally, the Georgia Dock Defendants obtained additional property by

 means of this deceitful means or artful practice with the intention of depriving their counterparty

 Plaintiffs of that property – specifically, the Georgia Dock Defendants were able to charge their

 counterparty Plaintiffs higher prices than they otherwise would have charged and therefore made

 more money from their counterparty Plaintiffs as a result of this conduct.

         341.    As a result of the pattern of racketeering activity as described in this Complaint,

 each of the Georgia Dock Defendants acquired money that they otherwise would not have received

 from the sale of poultry that was tied to the Georgia Dock price index.




                                                   111
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 116 of 128 PageID #:262957




        342.    The Georgia Dock Defendants’ fraudulent submissions and omissions were

 intended to induce the reliance of the Plaintiffs. Specifically, the Georgia Dock Defendants made

 these fraudulent statements and omissions with the intent and understanding that that their false

 statements would be used to calculate the Georgia Dock benchmark price index upon which

 poultry purchasers like Plaintiffs relied when purchasing poultry. The Georgia Dock Defendants

 therefore acted for the intended, unlawful purpose of inducing Plaintiff to enter into contracts at

 inflated prices in reliance on Defendants’ material misrepresentations and omissions.

        343.    Plaintiff purchased chicken based on the Georgia Dock price index. In so doing,

 the Plaintiffs reasonably relied on the fact that the Georgia Dock Defendants were not making false

 and inflated price submissions to the Poultry Market News to inflate the Georgia Dock price. Had

 Plaintiffs known that the Georgia Dock was not a legitimate price index and that the Defendants

 were manipulating it, Plaintiffs would not have agreed to prices tied to such a benchmark.

 Plaintiffs reasonably relied on these misrepresentations because the Georgia Dock benchmark

 price index was held out as a legitimate index and was an industry norm.

        344.    The Plaintiffs were injured as a result of the Georgia Dock Defendants’ fraudulent

 submissions and omissions. In particular, the Plaintiffs paid higher prices for chicken than they

 would have paid if the Georgia Dock Defendants had not rigged the index and failed to disclose

 the basic information discussed above.

        345.    As a direct and proximate result of the Georgia Dock Defendants’ above-described

 fraudulent submissions and omissions, Plaintiffs were damaged in their business by paying higher

 prices for chicken. The ascertainable damages will be established at trial. These damages were

 the foreseeable and direct result of the false submissions and omissions.




                                                112
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 117 of 128 PageID #:262958




                                             COUNT IV:

    VIOLATION OF GA. CODE ANN. §§ 16-14-4(b) AND 16-14-6 (GEORGIA RICO)
 (AGAINST THE GEORGIA DOCK DEFENDANTS FOR CONDUCTING ENTERPRISE
                  THROUGH RACKETEERING ACTIVITY)

        346.     The Georgia Dock Defendants violated the Georgia RICO statute, Ga. Code Ann.

 § 16-14-4(b), which makes it unlawful for any person associated with an enterprise to participate

 in the enterprise through a pattern of racketeering activity.

        347.     The application of Georgia RICO is proper because Georgia was the locus for the

 fraud. The Georgia Dock was compiled and published from the PMN’s location in Georgia. Each

 of the Georgia Dock Defendants had plants in Georgia. The Georgia Dock Defendants knew that

 their price quotes each week to the PMN were sent into the State of Georgia. The Georgia Dock

 Defendants’ material omissions pertained to their conduct and activities in Georgia.

        348.     The Georgia Dock Defendants were associated with an enterprise. The enterprise

 was the group of Georgia Dock Defendants associated in fact through their price submissions to

 the PMN, their role on the PMN Advisory Committee, and their use of the Georgia Dock price

 index in selling poultry.

        349.     The enterprise was a continuing unit that associated together and acted with a

 common purpose: specifically, to sustain the existence of the Poultry Market News and the

 Georgia Dock price index and to artificially inflate the Georgia Dock price index through

 fraudulent acts and omissions for the benefit of the enterprise and the individual Defendants.

        350.     There were relationships among the associates in the enterprise. Representatives

 from the Georgia Dock Defendants interacted with each other frequently at industry conferences

 and trade shows, as discussed throughout this Complaint. All but one Georgia Dock Defendant

 participated on the PMN Advisory Committee, which acted to preserve and enhance the PMN and



                                                  113
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 118 of 128 PageID #:262959




 Georgia Dock price index as discussed above. All of the Georgia Dock Defendants were members

 of the Georgia Poultry Federation, the largest lobbying group in Georgia for the poultry producers.

        351.    The enterprise had longevity that was sufficient to permit the associates to pursue

 its purpose. There was continuity among the representatives of the Defendants which served on

 the Advisory Committee, and submitted price quotes to the PMN. That continuity allowed the

 Georgia Dock Defendants to create and execute their scheme to fraudulently manipulate the

 Georgia Dock price index and conceal its critical flaws from customers, as described in this

 Complaint. The scheme by Defendants to submit false and inflated prices to the PMN lasted more

 than three years.

        352.    The Georgia Dock Defendants participated in the enterprise through a pattern of

 racketeering activity as defined by Georgia law. In particular, and as explained below, each of

 Georgia Dock Defendants engaged in conduct that falls within the scope of three predicate acts:

 Ga. Code Ann. § 16-14-3(5)(C) (federal wire fraud), Ga. Code Ann. § 16-14-3(5)(A)(xxii) (false

 statements to government agency), and Ga. Code Ann. § 16-14-3(5)(A)(xii) (theft by deception).

        353.    Each of the Georgia Dock Defendants committed at least two incidents of such

 racketeering activity that had the same or similar intents, results, accomplices, victims, or methods

 of commission or otherwise were interrelated by distinguishing characteristics and were not

 isolated incidents.   In particular, the Georgia Dock Defendants participated in the scheme

 described in this Complaint to inflate the Georgia Dock price index and thereby defraud persons

 and entities who purchased chicken based on that price index, including the Plaintiffs.

        354.    The Georgia Dock Defendants’ racketeering activity falls into two categories of

 conduct: fraudulent submissions and fraudulent omissions.




                                                 114
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 119 of 128 PageID #:262960




        355.    Fraudulent submissions. The Georgia Dock Defendants fraudulently submitted

 false and inflated price quotes to the Poultry Market News each week from at least 2011 to the end

 of 2016. As explained in detail in this Complaint, the Georgia Dock Defendants falsely reported

 on a weekly basis prices that did not take into account their actual or converted quoted prices for

 sales of 2½- to 3-pound whole birds. When the Georgia Dock Defendants made their false

 submissions, they knew their submissions were false or acted with reckless disregard for their

 falsity. These false submissions were reasonably calculated to deceive Plaintiffs to the Georgia

 Dock Defendants’ gain, because as poultry market participants, the Georgia Dock Defendants had

 actual knowledge of how the Georgia Dock index was used, specifically in tray pack and retail

 contracts where prices were often tied to the Georgia Dock.

        356.    Fraudulent omissions. The Georgia Dock Defendants also fraudulently failed to

 disclose information to the Plaintiffs to whom they sell poultry. The facts that the Georgia Dock

 Defendants failed to disclose to the Plaintiffs were basic to their transactions with Plaintiffs. For

 example, the Georgia Dock Defendants failed to disclose to Plaintiffs during contract and sales

 negotiations the fact that they were manipulating and submitting inaccurate and inflated prices to

 the Georgia Dock. The Georgia Dock Defendants each had actual knowledge of the falsity of their

 Georgia Dock price or acted with reckless disregard for their falsity, because they knew the quotes

 lacked integrity and were higher than the actual prices they could have charged absent the Georgia

 Dock manipulation. The Georgia Dock Defendants’ fraudulent omissions were intended to induce,

 and did induce, a false belief and action to the advantage of the Georgia Dock Defendants and the

 disadvantage of the Plaintiffs. Each Georgia Dock Defendant owed a duty to disclose the

 foregoing to the Plaintiffs to whom they sold poultry, given their superior knowledge and the

 secretive aspect of the manipulation. Defendants’ duty to speak arose from this special relationship



                                                 115
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 120 of 128 PageID #:262961




 and from representations individually made to and/or through the Georgia Dock that it was a

 reliable indicator of price. The Georgia Dock Defendants benefited from Plaintiffs’ trust in the

 Georgia Dock price index as an impartial, government-issued index. Plaintiffs could not have

 discovered the truth through reasonable inquiry and/or were prevented from making such an

 inquiry given the secret nature of the manipulation.

         357.    The Georgia Dock Defendants’ conduct falls within the scope of Ga. Code Ann.

 § 16-14-3(5)(C) (federal wire fraud). The fraudulent submissions and omissions discussed above

 were part of the Georgia Dock Defendants’ scheme to defraud their customers, including the

 Plaintiffs. The Georgia Dock Defendants intended to defraud those customers, who were the

 targets of the scheme to rig the index. Each of the Georgia Dock Defendants used multiple

 interstate wires in furtherance of the fraudulent scheme.           The interstate wires included (i)

 Defendants’ false submissions to the Poultry Market News, and (ii) Defendants’ communications

 with customers to whom they sold chicken based on the Georgia Dock price index and in which

 they failed to disclose information basic to their transactions to induce a false belief to their benefit.

         358.    The Georgia Dock Defendants’ conduct also falls within the scope of Ga. Code

 Ann. § 16-14-3(5)(A)(xxii) (false statements to government agency). The fraudulent submissions

 discussed above were made to the Poultry Market News, a division of the Georgia Department of

 Agriculture, on a matter within the scope of the GDA’s jurisdiction. The Georgia Dock Defendants

 knew that the information contained in their submissions to the PMN was false

         359.    The Georgia Dock Defendants’ conduct also falls within the scope of Ga. Code

 Ann. § 16-14-3(5)(A)(xii) (theft by deception). With respect to the fraudulent omissions discussed

 above, the Georgia Dock Defendants intentionally created and/or confirmed their counterparty

 Plaintiffs’ impressions regarding the reliability of the Georgia Dock price index that were false



                                                   116
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 121 of 128 PageID #:262962




 and which the Georgia Dock Defendants knew to be false. In addition, the Georgia Dock

 Defendants intentionally failed to correct their counterparty Plaintiffs’ false impressions regarding

 the reliability of the Georgia Dock price index, when they had previously created and/or confirmed

 those false impressions. Finally, the Georgia Dock Defendants obtained additional property by

 means of this deceitful means or artful practice with the intention of depriving their counterparty

 Plaintiffs of that property – specifically, the Georgia Dock Defendants were able to charge their

 counterparty Plaintiffs higher prices than they otherwise would have charged and therefore made

 more money from their counterparty Plaintiffs as a result of this conduct.

        360.    The Georgia Dock Defendants acted in concert with each other with respect to their

 fraudulent acts and omissions. Defendants’ fraudulent submissions were committed for the benefit

 of the enterprise. The Georgia Dock Defendants were economically interdependent with respect

 to their fraudulent submissions and omissions; all of the Georgia Dock Defendants benefited from

 an inflated Georgia Dock price index through false submissions yet none could manipulate the

 price index alone. The Georgia Dock Defendants sustained that inflated price index for years by

 hiding significant, non-public information from buyers.

        361.    The Georgia Dock Defendants’ fraudulent submissions and omissions were

 intended to induce the reliance of the Plaintiffs. Specifically, the Georgia Dock Defendants made

 these fraudulent statements and omissions with the intent and understanding that that their false

 statements would be used to calculate the Georgia Dock benchmark price index upon which

 poultry purchasers like Plaintiffs relied when purchasing poultry. The Georgia Dock Defendants

 therefore acted for the intended, unlawful purpose of inducing Plaintiffs to enter into contracts at

 inflated prices in reliance on Defendants’ material misrepresentations and omissions.




                                                 117
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 122 of 128 PageID #:262963




        362.    Plaintiffs purchased chicken based on the Georgia Dock price index. In so doing,

 the Plaintiffs reasonably relied on the fact that the Georgia Dock Defendants were not making false

 and inflated price submissions to the Poultry Market News to inflate the Georgia Dock price. Had

 Plaintiffs known that the Georgia Dock was not a legitimate price index and that the Defendants

 were manipulating it, Plaintiffs would not have agreed to prices tied to such a benchmark.

 Plaintiffs reasonably relied on these misrepresentations because the Georgia Dock benchmark

 price index was held out as a legitimate index and was an industry norm.

        363.    The Plaintiffs were injured as a result of the Georgia Dock Defendants’ fraudulent

 submissions and omissions. In particular, the Plaintiffs paid higher prices for chicken than they

 would have paid if the Georgia Dock Defendants had not rigged the index and failed to disclose

 the basic information discussed above.

        364.    As a direct and proximate result of the Georgia Dock Defendants’ above-described

 fraudulent submissions and omissions, Plaintiffs were damaged in their businesses by paying

 higher prices for chicken. The ascertainable damages will be established at trial. These damages

 were the foreseeable and direct result of the false submissions and omissions.

                                             COUNT V:

           VIOLATION OF 18 U.S.C. §§ 1962(c) AND 1964(c) (FEDERAL RICO)
                 (AGAINST THE GEORGIA DOCK DEFENDANTS )

        365.    The Georgia Dock Defendants violated the Federal RICO statute, 18 U.S.C. §

 1962(c), which makes it unlawful for any person associated with an enterprise to conduct or

 participate in the conduct of an enterprise through a pattern of racketeering activity.

        366.    The Georgia Dock Defendants were associated with an enterprise. The enterprise

 was the group of Georgia Dock Defendants associated in fact through their price submissions to




                                                 118
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 123 of 128 PageID #:262964




 the PMN, their role on the PMN Advisory Committee, their involvement with the Georgia Poultry

 Federation, and their use of the Georgia Dock price index in selling poultry.

        367.    The enterprise was a continuing unit that associated together and acted with a

 common purpose: specifically, to sustain the existence of the Poultry Market News and the Georgia

 Dock price index and to artificially inflate the Georgia Dock price index through fraudulent acts

 and omissions for the benefit of the enterprise and the individual Defendants.

        368.    There were relationships among the associates in the enterprise. Representatives

 from the Georgia Dock Defendants interacted with each other frequently at industry conferences

 and trade shows, as discussed throughout this Complaint. All but one Georgia Dock Defendant

 participated on the PMN Advisory Committee, which acted to preserve and enhance the PMN and

 Georgia Dock price index as discussed above. All of the Georgia Dock Defendants were members

 of the Georgia Poultry Federation, the largest lobbying group in Georgia for the poultry producers.

        369.    The enterprise had longevity that was sufficient to permit the associates to pursue

 its purpose. There was continuity among the representatives of the Defendants which served on

 the Advisory Committee, interacted with representatives of the Georgia Poultry Federation, and

 submitted price quotes to the PMN. That continuity allowed the Georgia Dock Defendants to

 create and execute their scheme to fraudulently manipulate the Georgia Dock price index and

 conceal its critical flaws from customers, as described in this Complaint. The scheme by

 Defendants to submit false and inflated prices to the PMN lasted more than three years.

        370.    The Georgia Dock Defendants conducted and participated in the conduct of the

 enterprise through a pattern of racketeering activity as defined by federal law. In particular, and

 as explained below, each of Georgia Dock Defendants conducted and participated in the conduct




                                                119
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 124 of 128 PageID #:262965




 of the enterprise through conduct that falls within the scope of 18 U.S.C. § 1343 (federal wire

 fraud) (incorporated through 18 U.S.C. § 1961).

        371.    The Georgia Dock Defendants’ racketeering activity falls into two categories of

 conduct: fraudulent submissions and fraudulent omissions.

        372.    Fraudulent submissions. The Georgia Dock Defendants fraudulently submitted

 false and inflated price quotes to the Poultry Market News each week from at least 2011 to the end

 of 2016. As explained in detail in this Complaint, the Georgia Dock Defendants falsely reported

 on a weekly basis prices that did not take into account their actual or converted quoted prices for

 sales of 2½- to 3-pound whole birds. When the Georgia Dock Defendants made their false

 submissions, they knew their submissions were false or acted with reckless disregard for their

 falsity. These false submissions were reasonably calculated to deceive Plaintiff to the Georgia

 Dock Defendants’ gain, because as poultry market participants, the Georgia Dock Defendants had

 actual knowledge of how the Georgia Dock index was used, specifically in tray pack and retail

 contracts where prices were often tied to the Georgia Dock.

        373.    Fraudulent omissions. The Georgia Dock Defendants also fraudulently failed to

 disclose information to the Plaintiffs to whom they sell poultry. The facts that the Georgia Dock

 Defendants failed to disclose to the Plaintiffs were basic to their transactions with Plaintiff. For

 example, the Georgia Dock Defendants failed to disclose to Plaintiff during contract and sales

 negotiations the fact that they were manipulating and submitting inaccurate and inflated prices to

 the Georgia Dock. The Georgia Dock Defendants each had actual knowledge of the falsity of their

 Georgia Dock price or acted with reckless disregard for their falsity, because they knew the quotes

 lacked integrity and were higher than the actual prices they could have charged absent the Georgia

 Dock manipulation. The Georgia Dock Defendants’ fraudulent omissions were intended to induce,



                                                 120
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 125 of 128 PageID #:262966




 and did induce, a false belief and action to the advantage of the Georgia Dock Defendants and the

 disadvantage of the Plaintiffs. Each Georgia Dock Defendant owed a duty to disclose the

 foregoing to the Plaintiffs to whom they sold poultry, given their superior knowledge and the

 secretive aspect of the manipulation. Defendants’ duty to speak arose from this special relationship

 and from representations individually made to and/or through the Georgia Dock that it was a

 reliable indicator of price. The Georgia Dock Defendants benefited from Plaintiff’s trust in the

 Georgia Dock price index as an impartial, government-issued index. Plaintiff could not have

 discovered the truth through reasonable inquiry and/or were prevented from making such an

 inquiry given the secret nature of the manipulation.

         374.        The Georgia Dock Defendants’ conduct falls within the scope of 18 U.S.C. § 1343

 (federal wire fraud) (incorporated through 18 U.S.C. § 1961). The fraudulent submissions and

 omissions discussed above were part of the Georgia Dock Defendants’ scheme to defraud their

 customers, including the Plaintiffs. The Georgia Dock Defendants intended to defraud those

 customers, who were the targets of the scheme to rig the index. Each of the Georgia Dock

 Defendants used multiple interstate wires in furtherance of the fraudulent scheme. The interstate

 wires included (i) Defendants’ false submissions to the Poultry Market News and (ii) Defendants’

 communications with customers to whom they sold chicken based on the Georgia Dock price index

 and in which they failed to disclose information basic to their transactions to induce a false belief

 to their benefit.

         375.        The Georgia Dock Defendants acted in concert with each other with respect to their

 fraudulent acts and omissions. Defendants’ fraudulent submissions were committed for the benefit

 of the enterprise. The Georgia Dock Defendants were economically interdependent with respect

 to their fraudulent submissions and omissions; all of the Georgia Dock Defendants benefited from



                                                    121
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 126 of 128 PageID #:262967




 an inflated Georgia Dock price index through false submissions yet could not manipulate the price

 index alone. The Georgia Dock Defendants also sustained that inflated price index for years by

 hiding significant, non-public information from buyers.

        376. The Georgia Dock Defendants’ fraudulent submissions and omissions were intended

 to induce the reliance of the Plaintiffs. Specifically, the Georgia Dock Defendants made these

 fraudulent statements and omissions with the intent and understanding that that their false

 statements would be used to calculate the Georgia Dock benchmark price index upon which

 poultry purchasers like Plaintiff relied when purchasing poultry. The Georgia Dock Defendants

 therefore acted for the intended, unlawful purpose of inducing Plaintiff to enter into contracts at

 inflated prices in reliance on Defendants’ material misrepresentations and omissions.

        377.    Plaintiff purchased chicken based on the Georgia Dock price index. In so doing,

 the Plaintiffs reasonably relied on the fact that the Georgia Dock Defendants were not making false

 and inflated price submissions to the Poultry Market News to inflate the Georgia Dock price. Had

 Plaintiff known that the Georgia Dock was not a legitimate price index and that the Defendants

 were manipulating it, Plaintiff would not have agreed to prices tied to such a benchmark. Plaintiff

 reasonably relied on these misrepresentations because the Georgia Dock benchmark price index

 was held out as a legitimate index and was an industry norm.

        378.    The Plaintiffs were injured as a result of the Georgia Dock Defendants’ fraudulent

 submissions and omissions. In particular, the Plaintiffs paid higher prices for chicken than they

 would have paid if the Georgia Dock Defendants had not rigged the index and failed to disclose

 the basic information discussed above.

        379.    As a direct and proximate result of the Georgia Dock Defendants’ above-described

 fraudulent submissions and omissions, Plaintiff was damaged in its businesses by paying higher



                                                122
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 127 of 128 PageID #:262968




 prices for chicken. The ascertainable damages will be established at trial. These damages were

 the foreseeable and direct result of the false submissions and omissions.

                                   DEMAND FOR JUDGMENT

 WHEREFORE, Plaintiffs respectfully request that the Court:

         A.      Enter joint and several judgments against defendants in favor of Plaintiffs;

         B.      Award Plaintiffs’ damages (i.e., three times the overcharges) in an amount to be

 determined at trial;

         C.      Award Plaintiffs their attorneys’ fees, litigation expenses, and costs, as provided by

 law; and

         D.      Grant Plaintiffs such other and further relief to which Plaintiffs are justly entitled.

                                           JURY DEMAND

         Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a trial by jury on all

 issues so triable.

 Dated: October 21, 2020.                               Respectfully submitted,

                                                        /s/ Eric R. Lifvendahl
                                                        Eric R. Lifvendahl (#6211539)
                                                        L&G LAW GROUP
                                                        175 W. Jackson Blvd., Suite 950
                                                        Chicago, Illinois 60604
                                                        Telephone: (312) 364-2500
                                                        Email: elifvendahl@lgcounsel.com

                                                        THE COFFMAN LAW FIRM
                                                        Richard L. Coffman
                                                        Edison Plaza
                                                        350 Pine Street, Suite 700
                                                        Beaumont, Texas 77701
                                                        Telephone: (409) 833-7700
                                                        Email: rcoffman@coffmanlawfirm.com




                                                  123
Case: 1:16-cv-08637 Document #: 3906 Filed: 10/21/20 Page 128 of 128 PageID #:262969




                                              KAPLAN FOX & KILSHEIMER LLP
                                              Robert N. Kaplan
                                              Jeffrey P. Campisi
                                              Matthew P. McCahill
                                              Jason A. Uris
                                              850 Third Avenue, 14th Floor
                                              New York, New York 10022
                                              Tel: (212) 687-1980
                                              Email: rkaplan@kaplanfox.com
                                              Email: jcampisi@kaplanfox.com
                                              Email: mmccahill@kaplanfox.com
                                              Email: juris@kaplanfox.com

                                              Counsel for Plaintiffs Brookshire Brothers,
                                              Inc. and SpartanNash Company




                                        124
